Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday 3 February 2000.
Approval of the Minutes of the previous sitting
The Minutes of the sitting on Thursday 3 February have been distributed.
Are there any comments?
I can see from your reaction that many of the Members of Parliament have not received the Minutes and clearly you cannot approve Minutes which you have not seen. I therefore propose to submit the Minutes for your approval tomorrow morning, since obviously you do not have them and I must apologise for this.
I shall therefore postpone the approval of the Minutes.
Madam President, on a point of order. The BBC this morning reported that a British Member of this House, holding a senior position within his delegation, continues to offer strategic advice to private clients, but does not state in the Register of Interests who these clients are. The people of Europe have a right to expect their representatives to keep the public interest separate from private profit, but they can only be sure that this is being done in all cases if the information is both publicly available and easily accessible.
Madam President, since these matters are currently being considered by the Quaestors, may I ask you to use your influence both to ensure that the Register of Interests is brought up to date and modified to cover instances of this kind and, above all, to ensure that the Register is not only available for inspection by this House, but is also published on the Internet?
Thank you, Mr Davies. I shall look into this matter with the College of Quaestors.
Madam President, on a point of order. As this is the first Valentine' s Day of the new millennium I hope that you will agree with me that it would be fitting for this House to mark this day by making a firm commitment to tackling heart disease, the biggest killer in the European Union. I would urge Members to sign up to the commitment made today at the Winning Hearts Conference that every child born in the new millennium has the right to live until the age of at least 65 without suffering from avoidable cardiovascular disease. Happy Valentine' s Day!
Madam President, I rise under Rule 9 of the Rules of Procedure of this House and allude to the same point raised by Mr Davies about the very serious allegations made on BBC radio this morning. I would welcome an assurance from you that you will order an investigation to ensure that the two Members who were named in this particular BBC interview are not running their companies from this Parliament or from parliamentary offices, because that would be a very serious matter indeed. In the past the British Conservatives' double standards have brought the United Kingdom' s House of Commons into disrepute, and there is a very real danger that such behaviour would have a similar impact on this Parliament.
Thank you, Mr Murphy. As I informed Mr Davies, I promise to look into this matter this very evening with the quaestors.
Madam President, on a point of order. I have already written to you on a number of occasions concerning how points of order are raised in the House. I wonder on what point of order Mr Davies was speaking. Why did he not mention the fact that one of his own Liberal colleagues also has a consultancy that is under investigation by the BBC? Is this House going to let its agenda be determined by scurrilous reports on a programme which bases its news items on lies, or is it going to get down to serious work and address the challenges facing Europe?
Gentlemen, obviously the quaestors who look into this matter are not going to be basing their assessment just on information from radio programmes. They will look into the matter thoroughly.
Madam President, I believe I am expressing the feeling of a great number of Members of Parliament in most of the political groups when I say that the message which the President of the Commission sent to the new Austrian Chancellor a week ago created some unease. Was it in fact necessary in this message to specifically offer his best wishes for success, or to say, "I am sure that you will demonstrate the same commitment as shown by your predecessors to liberty, democracy, respect for human rights and fundamental freedoms" , or indeed that he awaited productive and constructive cooperation? This is why, Madam President, I should like to see Mr Prodi clarify tomorrow exactly what significance he meant to give these words, so that nobody, absolutely nobody, can use this message, which is unusual and unwise, to say the least, to contribute, and that includes counter to the intentions of Mr Prodi, towards making the dangerous political operation taking place in Austria a commonplace.
Thank you, Mr Wurtz. I would ask you, ladies and gentlemen, not to start a debate at this point. This was just a procedural motion. Let me remind you, Mr Wurtz, that we shall be seeing Mr Prodi tomorrow. He is going to make a statement on the Commission' s programme. Naturally you will be perfectly free to ask him questions in the speeches you make following this statement, just as Mr Prodi will be perfectly free to answer you. I suggest that you clarify this matter at that time, if you so wish and if Mr Prodi agrees.
Madam President, it is with great regret that I have to trouble you yet again with an issue that I have raised here twice before. I have already told you on a number of occasions that we, on behalf of the Dutch contingency, would like a Dutch television channel. There are now 28 channels here in this Parliament, including two Greek, one Portuguese, one Finnish and one Belgian, but still no Dutch, and as many as seven English, six German and six French. I was promised back in September that there would be a Dutch channel by January. It is now February and we are still waiting. I would ask you once again to work on this. I wonder what kind of mediaeval bureaucracy is at work here preventing a Dutch channel from being transmitted by satellite.
Mrs Plooij-Van Gorsel, let me say how disappointed I am, because I personally thought this problem had been resolved long ago. I have clearly received your series of messages on this subject and I believe that Mrs Banotti has an answer for you. I shall therefore, with your permission, give the floor to Mrs Banotti to reply to you under the procedural motion.
Madam President, as my dear friend Elly will know, I will do anything to make her and my Dutch colleagues happy.
I would like to assure you as quaestor in charge of this issue that we have had technical discussions about the various channels on television and radio, and I have already started mailing colleagues in this connection. If it is of any comfort to her, the Irish have not got their channel yet either. There seem to be intractable technical problems but we are definitely working on it. Thank you for giving me the opportunity to clarify this.
I am not so sure that our Dutch Members will be reassured on the grounds that the Irish Members too are unable to receive a national channel. I think we must do what we can to see that all Members can receive their own national channel.
Thank you, Mrs Banotti, and also the other quaestors for your effort to achieve this.
Madam President, I should like to tell Mr Wurtz that the Commission' s doctrine is not the Brezhnev doctrine of limited sovereignty and that, until proved otherwise, we are not in the situation where Articles 6 and 7 would be applicable. Austria, therefore, is perfectly entitled to form its government and the President of the Commission is perfectly entitled, and even duty bound, to offer Austria his best wishes. Mr Wurtz should perhaps remember that not so long ago other members of his party, the French Communist mayors, were sending bulldozers against immigrant hostels in France.
Agenda
The next item is the final version of the draft agenda as drawn up by the Conference of Presidents, pursuant to Rule 110 of the Rules of Procedure.
a) Sittings from 14 to 18 February 2000 in Strasbourg Relating to Wednesday:
President. In view of the fact that no Council representative is able to attend on Wednesday evening, a number of groups - the Group of the European People' s Party, the Group of the Party of European Socialists, the Group of the European Liberal, Democrat and Reform Party, the Group of the Greens/European Free Alliance, the Confederal Group of the European United Left/Nordic Green Left - requested that the Council statement on the Cyprus question and Mr Brok' s report on the pre-accession strategy for Cyprus and Malta were dealt with during the joint debate and that these two items plus Mr Swoboda' s report were brought forward in the agenda. This would then give us, for Wednesday' s sitting, the two Council statements on the coherence of Union policies with development policy and on the UN 'Human Rights' sitting, followed by the joint debate on Cyprus and then the reports by Mr Swoboda, Mr Corrie, Mrs Frassoni and Mr Knörr Borràs.
Is there anyone who wishes to speak on behalf of these groups in favour of this proposal?
Since no one wishes to speak, I shall put this proposal to the vote.
(Parliament gave its assent)Relating to Thursday:
President. I have received several proposed amendments relating to the topical and urgent subjects of major importance.
On the subject of human rights, I have received two proposals for additions: one from the Group of the European Liberal, Democrat and Reform Party for an item entitled 'Cambodia' and the other from the Group of the Greens, for an item entitled 'Pinochet' . As you know, we can only include five items in the 'Human Rights' section. According to the list given in the final version of the agenda, there are already four items. We can therefore table only one additional item.
Who wishes to speak on behalf of the Group of the European Liberal, Democrat and Reform Party to propose the addition of an item on Cambodia?
Madam President, it is hugely important to the Liberal Group that we talk about the situation in Cambodia, and that this is done at this particular time, not only on account of the letter which UN Secretary-General, Kofi Annan, has written to the government in Cambodia, asking it to take steps, at long last, to set up a special tribunal in order to call the leaders of the Khmer Rouge to account, but also because the Hun Sen regime, obviously not content with the attempted assassinations of the leader of the opposition, Mr Sam Raninsy, has now considered that his parliamentary immunity should be lifted to boot, so that he can simply be brought before the court.
The international community has asked for justification for what is happening in Cambodia. After all, we approved the elections in Cambodia, in what was one of the biggest fiascos on the electoral observation front. Only this Parliament has emerged with some of its credit intact. I think that we, as a Parliament, even now have to assume our responsibility and speak out on the situation in Cambodia.
(Parliament gave its assent) President. The item on Cambodia is therefore added to the 'Human Rights' section. This renders the proposed item on Pinochet null and void.
In addition, I have received some proposals for subjects to be included in the topical and urgent debate. Here we are not adding any more sub-items under the 'Human Rights' heading, we are introducing new items. There are three proposals: one proposal from the Confederal Group of the European United Left/Nordic Green Left to add an item entitled, 'Moratorium on the death penalty in the United States and the case of Betty Beets' ; a second proposal from the Group of the European Liberal, Democrat and Reform Party to add an item entitled, 'The Pinochet affair' ; and a third from the Group of the Greens/European Free Alliance for the inclusion of a new point, 'Environmental disaster in the Danube' .
In view of the time available given that, as you know, we have a Commission statement on the restructuring of business and that the current list already includes two items, we can only add two additional items.
I shall take the proposal from the Confederal Group of the European United Left/Nordic Green Left first.
(Parliament rejected the proposal)
President. We will now take the proposal from the Group of the European Liberal, Democrat and Reform Party.
Is there anyone to speak in favour of this proposal?
Madam President, it is remarkable that the European Parliament has not yet adopted a position on the possible release of Mr Pinochet, despite the fact that international arrest warrants have already been issued. Since the Belgian Government' s appeal to a higher court was declared admissible last week and since the decision has essentially not yet been taken, it is important for Parliament to at last give out a strong message, a message which should signify that nobody can escape a just trial. It is inconceivable that the European Parliament, which quite rightly pays so much attention to respecting human rights, should fail to adopt a clear stance on this.
Madam President, this matter is far too serious to be dealt with by means of an urgent procedure at this time.
Firstly, the European Parliament has already expressed its opinion on the subject of General Pinochet, but, furthermore, there are certain questions to be borne in mind.
The first is that this matter is sub judice in several European countries, and I would like to remind Members that there is still no European judicial area nor a European legal system. We are in favour of the International Criminal Court, but it does not yet exist.
Secondly, there is currently a democratically elected government in Chile, led by Ricardo Núñez, whose first declaration was that all those who have committed this type of crime must face justice, and I would remind you that the Chilean justice system, which is independent, is currently examining 60 complaints lodged against General Pinochet, concerning his crimes against humanity.
I believe that this is a serious issue which we are obliged to follow up, but it should not be dealt with by means of urgent procedure. We believe that justice should be done in this case, but this is not the most appropriate procedure.
(Parliament rejected the proposal) President. We now come to the third proposal which is for 'Environmental disasters in the waters of the Danube' , a proposal tabled by the Group of the Greens/European Free Alliance. Is there a Member who wishes to speak in favour of this proposal?
Madam President, ladies and gentlemen, what has occurred in a tributary of the Danube is considered by many experts to be an accident on an environmental scale as serious as the scale of the Chernobyl disaster. It affects not only Romania, but also Yugoslavia and, in fact, the entire Danube basin. We consider the matter to be important enough for the Commission to react swiftly to this situation, and I think that Parliament must make its position clear and vote on a resolution on the subject.
(Parliament gave its assent) President. Still relating to Thursday' s sitting, the PPE Group has requested that Mrs Cederschiöld' s report on increasing protection by penal sanctions against counterfeiting in connection with the introduction of the euro should be brought forward to Wednesday as the last item on the agenda.
Is there a Member who wishes to speak on behalf of the PPE in favour of this proposal?
Madam President, the agenda has been rearranged so many times that I would simply ask the Chamber to support the present proposal. It is not a very time-consuming matter, but it is extremely important that it should get through Parliament now and that there should be no delays. It is in fact about protecting the euro against counterfeiting, which is an extremely urgent matter. We have tried to drive this proposal through. I should therefore be very grateful indeed if the Chamber could support it.
(Parliament gave its assent)
Relating to Friday: President. Relating to Friday, on Friday morning we have an oral question on postal services and the Group of the Party of European Socialists is requesting that the motions for resolutions should be put to the vote immediately after the debate and not in Brussels, as envisaged in the final version of the draft agenda.
Is there a Member who wishes to speak on behalf of the PSE Group in favour of this proposal?
Madam President, with apologies to my friend, Enrique Barón Crespo, I should like to speak against this proposal. I am surprised it has even been made, because we came to an agreement following an exchange in the Conference of Presidents.
I think that your proposal, Madam President, to keep the debate and the vote separate, with the debate on Friday and the vote at a later date, is a reasonable one. The reason is as follows: this issue concerns no less than 1 800 000 employees within the European Union. We already have a directive. It is not an old one, it was issued in 1997. Deciding upon future policy lines, with a view to a new directive, rather hastily, without having had time to consult the trade unions or have discussions with all the social partners, I feel, runs counter to the spirit we wish to inject into the debate on matters which directly involve the social operators.
I propose, therefore, that we should keep the arrangements as per the agenda, with the debate on Friday and the vote at a later date.
Madam President, I clearly owe Mr Wurtz an explanation, and I am going give this explanation before the whole House. We had reached this agreement on principle in the Conference of Presidents. At the time, I did not know that Commissioner Bolkestein was going to appear next week before the Committee on Regional Policy, Transport and Tourism to discuss this matter. My group has debated this matter and considers that, given the current situation of the whole process of market integration and deregulation in such a sensitive area, it is appropriate that Parliament makes an initial statement, regardless of any action it may take in the future, so that Commissioner Bolkestein may take good note and in order to guide next week' s debate.
Madam President, I should simply like to ask Mr Wurtz to take a second look at what this is about. It has nothing to do with any disputes on the substance; it is just about the following question: when will the Commission - having already had a year and a half to do this - finally be in a position to table the directive? Our sole intention in tabling the motion is to ensure that the deadlines which were promised are now finally adhered to, and it is therefore important that we act as quickly as possible. That is why I should like to support the Social Democrats' request to hold the vote on Friday.
(Parliament gave its assent)
Madam President, as you know the Cederschiöld report has been taken off Thursday' s agenda. That ought to mean that we have more time on Thursday. Since we will be very pressed for time in the topical and urgent debate, in view of the many matters to be addressed in an hour and a half, I simply wanted to ask whether the sessional services might not check to see whether we could have an extra half an hour for the topical and urgent debate so that there is sufficient speaking time.
In general the way in which sittings have been managed in recent weeks seems to me to have been very chaotic. Last Thursday speaking times were extremely tight and then suddenly we had between one and one-and-a-half hours when there was nothing on the agenda and we had to wait for the vote. On Friday of this week we have one single item on the agenda. That is absolutely absurd. I really should like to ask that a review be carried out of the way in which sittings are managed.
This sounds perfectly feasible. We shall therefore see if we can extend the urgent debate by a half hour, considering the withdrawal of Mrs Cederschiöld' s report. This is all I am talking about here, just that.
Madam President, I would like to talk about an item on the agenda for Wednesday, which you have not yet announced.
I understand that there is no argument about the fact that the Council declaration, on the next sitting of the United Nations Commission on Human Rights, is not going to include the declaration on the 50th anniversary of the Geneva Conventions, and that this declaration has been proposed for the plenary part-session in March, so that it may be delivered in a solemn and formal way. I understand that there is agreement on this issue.
Madam President, this afternoon, in this Chamber, reference was made to a series of reports on the BBC Today programme this morning, which claimed that certain of my colleagues were running personal lobbying companies or somehow misusing their position as Members of this House.
These are serious allegations. They are completely untrue, malicious, politically biased and were broadcast in the full knowledge of their falsehood. We are taking legal advice. My colleagues' register of interests is complete.
If we find that any Member of this House or their employees collaborated with the BBC in this farrago we will expose them to the opprobrium of this House.
Quite, we agree absolutely.
b) Sittings of 1 and 2 March 2000 in Brussels
Sustainable urban development - rural development - EQUAL initiative
The next item is the joint debate on the four following reports:
Report (A5-0026/2000) by Mrs McCarthy, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Communication from the Commission to the Member States laying down guidelines for a Community initiative concerning economic and social regeneration of cities and of neighbourhoods in crisis in order to promote sustainable urban development (URBAN) (COM(1999) 477 - C5-0242/1999 - 1999/2177(COS));
Report (A5-0028/2000) by Mr Decourrière, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Communication from the Commission to the Member States laying down guidelines for a Community initiative concerning trans-European cooperation intended to encourage harmonious and balanced development of the European territory (INTERREG) (COM(1999) 479 - C5­0243/1999 - 1999/2178(COS));
Report (A5-0024/2000) by Mr Procacci, on behalf of the Committee on Agriculture and Rural Development, on the draft communication from the Commission to the Member States laying down guidelines for the Community initiative for rural development (LEADER+) (COM(1999) 475 - C5­0259/1999 - 1999/2185(COS));
Report (A5-0034/2000) by Mr Stenzel, on behalf of the Committee on Employment and Social Affairs, on the draft communication from the Commission to the Member States establishing the guidelines for Community Initiative Programmes (CIPs) for which the Member States are invited to submit proposals for support under the EQUAL initiative (COM(1999) 476 - C5-0260/1999 - 1999/2186(COS))
Since Mrs McCarthy' s flight has been delayed slightly, I propose that we hear from Mr Decourrière first.
. (FR) Madam President, ladies and gentlemen, Commissioners and members of the Committee on Regional Policy, Transport and Tourism, I was given the task of drawing up the European Parliament' s report on the Community Initiative Programme INTERREG III.
Upon referral to committee, we examined over a hundred amendments and, so far, 17 amendments, some of which have already been presented in committee, have once again been tabled.
Before discussing the content of the resolution, I should like to inform you of the elements which I took account of and which guided my work as rapporteur. First of all, I would like to remind you of the function of the INTERREG Community initiative, founded on the principle of transnationality and innovation. This programme constitutes a driving force for development on the European scale. INTERREG is one of the four Community initiatives scheduled for the period 2000-2006, and is the one with the largest budget for implementation, i.e. EUR 4.875 billion as opposed to EUR 3.604 billion at the present time.
The INTERREG initiative, created in 1990, is built upon the wish to make the regions of Europe ready for a 'Europe without frontiers' in the context of establishing the great single market.
At the time of the reform of the Structural Funds in 1994 and 1996, the INTERREG CIP has incorporated new strands contributing to the development of trans-European transport and energy distribution networks. These programmes promoted cross-border, transnational and interregional cooperation within the European Union by encouraging balanced development of the Community area.
The INTERREG III programme, for which we have before us today the guidelines issued by the European Commission, pursuant to the terms of European Community Regulation No 1260 de 1999 laying down general provisions on the Structural Funds, continues these measures.
It is based on three strands. strand A organises cross-border cooperation between regional and local authorities in border regions, at both internal and external borders of the European Union, on the basis of joint cross-border development strategies which Member States' local and regional authorities are responsible for implementing. strand B governs transnational cooperation between national, regional and local authorities in various Member States or applicant countries regarding regional development, transport networks and the environment. Member States, i.e. national authorities, are responsible for implementing this strand. Finally, strand C organises interregional cooperation between different regions of the Member States or third countries to exchange experience under strands A and B and cooperate in the fields of research and technological development, subject to consultation with the European Commission which is responsible for its implementation.
The new INTERREG programme, in the form in which we have received it, takes into consideration the needs engendered by enlargement to the countries of Eastern and Central Europe and to island regions and most remote regions. The Commission proposes redistributing the INTERREG funding as follows: between 50 and 80% for strand A, 6% for strand C, and the remainder for strand B, i.e. from 14 up to a maximum of 44%.
The European Commission draws up the list of eligible regions for strand A and strand B. It bases its assessment principally on the map of regions eligible during the previous programming period. The most remote regions may benefit from support under strand B. The Commission draws up a list of priority areas and eligible measures which for strand A is not comprehensive, but is comprehensive for strand B. The Commission reserves the option to, at a later date, put forward topics it considers important to the exchange of experience and strengthened cooperation between regions, for strand C.
The adoption procedure for the programmes is established by the general regulations on Structural Funds. Proposals are drawn up by Member States and are submitted for approval to the European Commission, which checks their conformity with the general guidelines, adopted. These proposals must include a number of elements, an overview of the cross-border or transnational priorities and strategies, a description of the measures necessary to their implementation and an indicative financial plan.
I belong to the great majority of Members of Parliament who voted in favour of continuing the INTERREG Community Initiative Programme. I regret that Parliament was not informed about the appraisal of the previous programme, which would have enabled the new measures implemented to reach optimum efficiency, but I acknowledge that this was not an easy operation. I also regret the fact that we had an extremely short period to work in, as the text was examined in parliamentary committee on 24 November last year and then on 26 January. I further regret the fact that neither the regions, nor the representative regional organisations were involved in framing the programme.
In promoting cross-border, transnational and interregional cooperation, this cross-disciplinary instrument is the very incarnation of a regional policy on the European scale intended to encourage harmonious and balanced development of the Community territory.
Madam President, ladies and gentlemen, the conference on rural development held in Cork from 7 to 9 November 1996 set rural development as one of the European Union' s priorities since it is essential in order to maintain the existence and continued development of agriculture, to provide farmers with an environment containing the necessary infrastructure and services, and to ensure greater respect for the environment and a better quality of life, diversification and job creation.
An integrated development policy for all rural areas in the European Union is therefore needed, consisting of the following elements: an integrated, multi-sectoral approach, simplification of administrative procedures, improvement of the partnership between European institutions and national and local actors and protection of the environment. In its 1998 policy paper, Agenda 2000, the Commission set out two key principles on which rural development policy should be based: the recognition of the multifunctionality of agriculture and the need for an integrated strategy for developing rural areas. The first principle means creating a new 'pact' between farmers and society, making the farmer 'steward of the countryside' and ensuring that society is prepared to pay for the environmental services needed to safeguard the countryside' s recreation value. The second principle is based on the fact that nowadays many of the job opportunities in rural areas are outside the traditional agricultural sector, so that a complete development programme which integrates rural development policies with agricultural sector policies needs to be implemented. In this way rural development is becoming a pillar of the CAP.
The LEADER Community initiative was launched in 1991 to promote a new bottom-up approach to rural development and to diversify measures by adapting them to local needs. The following objectives were set: improving the development potential of rural areas by calling upon local initiative; promoting the acquisition of knowledge in the rural development sector; disseminating this knowledge to other rural areas.
LEADER I applied to the rural areas covered by Structural Fund Objectives 1 and 5b, and 217 local action groups participated in it, with financing of EUR 1 155 million. LEADER II (1994-1999), for which a total evaluation has, unfortunately, not yet been completed, had a wider scope than LEADER I: there were probably over 800 beneficiaries and the sums allocated, after reallocation of resources, probably amounted to over EUR 4 000 million. In October 1999, following the success of LEADER I and LEADER II, the Commission decided to extend the initiative. For the 2000-2006 period provision has been made, unfortunately, only for a total contribution of EUR 2 020 million, and an indicative allocation for each Member State has been set.
LEADER+ differs from the previous stages in that all rural areas will be eligible. It is also more ambitious, and better geared to the challenges which rural areas will have to meet. The main changes are as follows: all rural areas will be eligible to benefit from LEADER+; the selection criteria for local measures will be more rigorous; integrated local development plans will be introduced as priority themes, such as the use of information technology, improving the quality of life, and adding value to local products.
I therefore approve of the continuation of the initiative because, as I was saying, it emphasises the innovative development strategies and because it is more ambitious, even though there is still the need to make the criteria by which areas qualify as rural more flexible so as not to penalise rural areas with high or low population densities. I believe the networking system to be vital for the exchange of information and skills and for the implementation of joint projects between different areas of the Union and I repeat that in order to be fully successful it must exploit inter alia measures already in existence, such as the Carrefours.
I share the Commission' s preference for the use of global grants while urging, however, that the accounting requirements of national and regional authorities should be precisely and painstakingly defined. I regret the delay with which LEADER, as was the case with the other three initiatives, was presented to Parliament and for the knock-on delay this entailed for the whole procedure.
Finally, I am concerned by the paucity of the amount allocated, if you consider, in addition, that this time the programme is available to all the countries of the Union and will be implemented for a year longer than the previous LEADER II.
I would like to thank the Commission services for their helpfulness and cooperation, and I would like to thank my colleagues in the Committee on Agriculture for the contribution they have made through their amendments.
Madam President, ladies and gentlemen, my report on EQUAL takes the form of an opinion delivered as part of the process of consultation on a new Community initiative, whose objective is to promote transnational cooperation and through it new methods of combating all forms of discrimination and inequalities in connection with the labour market. The report was a major undertaking because it also incorporates opinions from four further committees - from the Committee on Industry, External Trade, Research and Energy, the Committee on Regional Policy, Transport and Tourism, the Committee on Women' s Rights and Equal Opportunities, and the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
This Community initiative succeeds the two forerunner programmes ADAPT and EMPLOYMENT and has a much smaller budget of around EUR 2.8 billion. The initiative adopts a completely new approach, which is to develop innovative employment models within transnational geographical or sectoral development partnerships. The intention is clear: targeted projects are to be developed at transnational level, projects which are based on the employment policy guidelines of employability, entrepreneurship, adaptability and equal opportunities.
This objective is very much to be welcomed and also meets with a broad consensus in this House. In addition, EQUAL should feed into the National Action Plans for employment and its implementation should be able to be monitored through these Action Plans. It is an important Community initiative which, together with the three other initiatives, URBAN, LEADER and INTERREG, is financed out of the Structural Funds. In my report I have tried to reduce excessive administrative expenditure and to build greater openness and flexibility into the system of development partnerships. I consider technical support to be necessary but, given the problems with the former TAOs, no new TAOs should be set up without Parliament' s approval so as to prevent political responsibility from being passed down to the technical assistance level. Nevertheless, technical assistance is necessary.
Particular attention is also paid to the dissemination of results and learning from each other by identifying best practice, with special emphasis on mainstreaming. I have endeavoured to secure the widest possible support for the report. This has meant a reduction in the number of amendments - from over 100 in committee to 22 for the plenary - which has also created numerous opportunities for compromises. A compromise has now also been reached on the issue of asylum seekers. However, in this context, Madam President, to allow us to work out the details, I should like to request that the vote on the EQUAL report be held not tomorrow but on Wednesday.
I believe that it is important for the Community initiative to be able to begin on time and therefore for the report to receive overwhelming support so that the Commission is also obliged to take into consideration the constructive proposals made by the European Parliament, because Parliament put the appropriations for EQUAL in the reserve precisely so as to ensure that Members' ideas were also reflected in this Community initiative. In this connection, the European Parliament is also justified in insisting that it should be possible to amend the thematic priorities only after a further hearing in Parliament.
EQUAL should live up to its name, and this is my firm intention. It should provide equal opportunities for all those at a disadvantage in the European Union. It should prevent society from splintering. It should prevent exclusion from being part of everyday life. Everyone should be given the opportunity to benefit here from a common initiative regardless of their age, gender or origin. That is my intention and I would ask the House to give this report overwhelming support!
Madam President, it is in itself an achievement that we are having this debate on the new URBAN Community initiative and it is an achievement that I am here tonight because Air France cancelled my flight at 2.10 p.m. but I am here!
Just a year ago when the Commission produced its proposals around Agenda 2000 it axed the URBAN initiative. Yet we as politicians knew that there was a groundswell of support for continuing this initiative into the year 2000. Parliament, therefore, can take credit for a successful lobbying campaign to put URBAN back on the agenda and get the Commission and Council to make a U-turn.
Urban policy has always been at the forefront of EU policy. In my Member State, for example, we are developing a strategic approach in a White Paper and an urban government taskforce is looking at the problems of urban communities. With eight out of ten people in Europe living in urban areas, it is right that we help our most deprived communities to tackle the all too familiar problems of deprivation, social exclusion, joblessness, crime, drug dependency and all the problems that are associated with that. For example, in my own region, in Manchester, the URBAN Community initiative has been a tremendous success. URBAN funds have been invested in one of the most deprived neighbourhoods in the UK, in Moss Side. The Millennium Youth Park project is helping to get young people re-engaged in regenerating their own community and in addition to support for small businesses and social policy we are beginning to see a turnaround of a very deprived urban community.
The work of this URBAN agenda was then taken out to the wider community with an active communication and publicity campaign in local supermarkets and famous British pubs. This is the kind of good practice we would like to see extended across the EU in terms of communication and publicity.
As regards the specific guidelines governing the initiative, they are broadly defined to give scope for local and regional diversity. We agree that they ought to be indicative in nature, allowing the maximum flexibility to ensure that we target specific programmes.
In committee we are not in favour of reducing the number to 50. We are in favour of reduction overall but we believe that the arbitrary number of 50 is not the key factor. Instead, we should go for good-quality projects that can act as a catalyst to effect change and renewal, to attract inward investment in terms of loans and venture capital and to achieve a multiplier effect. The Member States should therefore be able to propose a reasonable number of areas within the financial ceiling of their allocations.
In the designation of local URBAN programmes we need to make good use of local indicators and statistics on deprivation and health to enable us to more effectively target the most affected areas.
In the UK the local index of deprivation is a very good example of a widely used standard and statistic to help determine not only EU but national and regional assistance programmes. This needs to be acknowledged as a tool and resource in addition to the EU criteria. I would ask you to take on board local indicators to help us do that.
Our most deprived urban neighbourhoods face a plethora of problems: high unemployment and often very low-paid precarious employment, poverty and social exclusion. Often these problems are compounded by poor health and housing stock and a culture of drug dependency. We therefore have unstable communities which are infiltrated with crime, drug-dealing and gangs. This is all too familiar in many of our urban areas.
All these complex problems undermine the quality of life for our urban residents, yet we have the potential in these areas to create growth and prosperity. That is why again, in my report, I have asked that action under the URBAN Programme should not merely provide a single solution to a single problem: these areas do not have single, "mono" problems. Instead, communities in urban areas should be encouraged to present integrated action plans to tackle their specific urban problems, using EU resources as a value added to local actions. I would like to see those actions extended to cover health and anti-discrimination, as provided for in the Amsterdam Treaty.
The Community initiative means community involvement. Some of the most active and committed proponents and agents of change in our urban areas are local residents. We need to encourage them to participate in designing and delivering projects for these programmes. The time-scale therefore proposed by the Commission is very ambitious. It is better to have quality projects with the active participation of community groups than to have projects delivered on time but without local participation.
The Commission must of course provide full disclosure and transparency concerning the selection criteria used for the new urban initiatives but it must also disclose the consultancy networks which are being used to deliver the exchange of good practice. This is important in the interests of transparency and the overall effectiveness of networks.
Finally, I should like to emphasise that in order to address the problems facing the post-industrial city we require local participation. We need to deploy the energies of the unemployed, the underused skills of youth and the experience of age to tackle these problems. We shall thereby be able to replace poverty, dependency and alienation with equity, initiative and participation. This will help us to restore the credibility of the EU and the confidence of citizens that Europe can deliver local action to solve local problems.
. (IT) Mr President, as the rapporteur, Mrs McCarthy, has already pointed out, we can certainly consider URBAN a success for the European Parliament with regard to the debate held last year on the reform of the regulations.
As we have heard, the objective of URBAN is the promotion of innovative strategies to promote economic and social regeneration in urban areas, bearing in mind that 80% of the population of Europe lives in cities.
Creating a functioning urban environment in terms of social policy requires a policy of long-term job creation, action to combat poverty, measures to assist low-income groups and old people, facilities for children, racial and ethnic integration, better opportunities for participation, a targeted public health policy including measures to prevent drug abuse and concerted crime prevention measures.
The Communication from the Commission takes account of the need to adopt approaches combining a range of economic, social, and infrastructural measures.
However, we must remember that, in addition to URBAN, a number of other Community instruments are also available in the social sector: innovative actions under Article 6 of the ESF regulation, pilot projects, particularly the new preparatory action for local commitment to employment that has just been introduced by the European Parliament under the 2000 budget and the EQUAL and INTERREG initiatives and mainstream ESF activities.
As the Committee on Employment and Social Affairs stressed in its opinion, the Commission must therefore recognise the need to exploit synergies in this context while avoiding duplication of multiple funding.
While, on the one hand, we believe that steering committees should ensure that the various projects are coherent and complementary, we would on the other hand urge the Commission to reinforce exchanges of information and coordination between the departments involved.
Not only is this coordination essential but, as we stated in our opinion, exchanges and the dissemination of expertise and good practice must also be essential.
Mr President, the importance of this initiative is increasing constantly as economic and social problems in Europe' s cities intensify and the public feels more and more out of touch with the administration of its city or neighbourhood. That situation will be compounded by social reclassifications resulting from European Union enlargement, and we must therefore make provision for the economic regeneration and social cohesion of our cities.
Addressing those problems is all the more urgent in view of the marked spread of cities into the surrounding areas and in view of the cities' historical and cultural role. However, in order for such an effort to succeed it is necessary to secure the commitment and participation of the public as a whole and to enlist the support of the less active social groups and the groups particularly affected by the economic and social crisis. Here, we wish to stress the need for the balanced involvement of women, and the agencies that represent them, in planning and implementing the URBAN initiative programmes.
As the Committee on Equal Opportunities, we also stress the need to finance infrastructures that will facilitate professional activity by women, mainly by harmonising their professional and family commitments, and more generally infrastructures that promote solidarity between the generations, social solidarity.
Effective implementation of this initiative could have a cumulative result because it could inspire similar action at regional and local levels, thus increasing its political importance still further since women need to feel the effects of European policy in their day-to-day life in real terms.
Mr President, our committee welcomed the priorities proposed by the Commission for the URBAN programme of better integration of local communities and ethnic minorities and improved security and crime prevention.
In committee we thought that it was necessary for the economic and social regeneration of urban areas to go hand-in-hand with the creation of an atmosphere of tolerance towards minorities and therefore for measures designed to reduce racism and xenophobia to be an integral part of programmes to be funded by URBAN.
We considered that increasing public confidence by combating everyday urban crime was one of the central tasks of urban regeneration. Our committee noted that innovative and effective action to combat and prevent crime at local level would require a whole array of measures including the incorporation of crime prevention in town planning, action to prevent juvenile delinquency, the reintegration of offenders, and models for effective local cooperation between the various parties involved, for example the police, the courts and social services.
We adopted our recommendation unanimously in the committee because we felt that it was particularly important to continue URBAN - which in the past has been implemented successfully - because, as we see it, programmes of this kind are the only way in which we in the European Union will succeed in ensuring that in the long term all those who live in the European Union enjoy peaceful coexistence. For this reason we very much welcome programmes of this kind.
I should like to comment on the concerns which the Committee on Employment and Social Affairs has with regard to the largest of the four Community initiatives, INTERREG III. It must also be possible to a considerable extent for social measures to receive support under INTERREG III.
In the light of the fact that 50% of unemployment in the Union is essentially structural and given the particular sensitivity of the situation in the border regions - I need only refer to the possibility of unwelcome migration - this is not only reasonable but imperative. The measures eligible for funding listed in Annex II of strand A do also seem encouraging in this respect. In reality, however, the Commission communication does not contain a single provision for the Member States with these integrated approaches for social and employment policy aspects.
I should therefore like to draw your attention in particular to the inclusion of increased numbers of vocational training measures, especially in areas with high levels of long-term and youth unemployment. Employment policy measures should also be eligible for funding under strand B, especially for the applicant countries as part of the pre-accession strategy.
In general where the employment policy measures are concerned it would seem to me to be necessary for appointments to the joint cooperation committee to be made on a regional basis - because the local expertise required for these specific purposes is only available at regional level - so as to avoid these measures becoming too abstract and therefore proving disappointing.
The fact that administrative expenditure on INTERREG III is - in my opinion - still excessive is something which we can and indeed always must criticise, although it almost seems to me as though this is unavoidable with the Commission' s support programmes. However, I should like to point out that it is precisely here that this is fatal. It is precisely where employment policy is concerned that we should work towards measures which are as simplified as possible so that the social dimension of the EU is once again given the importance which it deserves.
Mr President, the Committee on Regional Policy, Transport and Tourism considered, amongst other things, the report on LEADER+ and, as a result, agreed to support the process of decentralisation in the management of actions, believing that that process could be effective on two conditions: that local action groups represent the general interests of the local community, and that Commission control mechanisms are utilised to prevent local and regional political authorities from using LEADER+ resources to support civil groups and organisations which are related to those authorities.
We ask for a guarantee that the decision-making bodies for the projects are represented equally by three elements: political representatives and public administrations, companies and economic operators, and social operators, including unions and non-governmental organisations. We would particularly like to stress that there must be balanced representation between men and women in all of these bodies.
We would also like to stress that the main objective is the promotion of strategies for sustainable development, whose positive effects would extend to a broader geographical area than the local community itself, and we therefore feel it is appropriate for the projects to be integrated into the development programmes, included in Objectives 1 and 2, and into the regional planning of the regions and countries in which they are located.
We are pleased that all the rural areas of the Union may be involved in LEADER+, but we believe that it is necessary to concentrate Community resources in the less-favoured regions in order to facilitate the process of socio-economic cohesion within the Union, and that state governments should not divert these resources towards objectives other than cohesion.
The Committee believes that projects financed under action 1 should place value on the potential of endogenous development, in particular based on local traditions, techniques and practices, on specific production and on the management of sustainable energy.
The Committee supports the Commission proposal to concentrate actions in small selected areas and believes that, given the dispersed nature of many rural inhabited locations, the minimum demographic ceiling for the selection of a project should be reduced to 10 000 inhabitants.
We believe it is necessary to coordinate the development objectives and management mechanisms of actions 2 and 3, financed by LEADER, with those of other actions financed by other Community programmes relating to interregional and international cooperation and partnership, such as INTERREG, SAPAR, PHARE, TACIS and MEDA, in the same areas.
. (IT) Madam President, I shall speak for two minutes on behalf of the Committee on Women' s Rights and Equal Opportunities, and for the other two minutes on behalf of the socialist group that I represent within the Committee on Employment and Social Affairs on the EQUAL report.
The EQUAL Community initiative, whose objective is to promote new practices and combat all forms of discrimination and inequality, has been discussed in detail by the Committee on Women' s Rights and Equal Opportunities with regard to discrimination against women. This is because discrimination based on sex is structural and horizontal, and - given the fact that women are not a minority but represent more than half of the world population - the Committee on Women' s Rights is of the opinion that it might have been a mistake to include discrimination based on sex with all the other forms of discrimination. We believe that it should have been incorporated in a special Chapter of the Treaty devoted to Equal Opportunity between women and men. This would have been a logical consequence of the new central role given to equality between women and men in the Treaty.
Having said that, we nevertheless welcome the Commission' s proposals and feel that equality between women and men is to be promoted as an integral part of all four pillars of the employment strategy and thematic fields, and that equality should also be targeted specifically in a separate pillar.
With regard to the EQUAL proposals, in the Community Initiative Programmes, there should be a clear distinction between priority actions aimed at combating gender discrimination and actions aimed at combating other kinds of discrimination. A gender-mainstreaming approach must be adopted by Member States, and they therefore need to put the emphasis on projects that not only aim to promote the fight against gender discrimination, but also facilitate reconciliation of work and family life.
In more general terms, there was a major debate in the Committee on Employment and Social Affairs on Mrs Stenzel' s report because the approach proposed by Mrs Stenzel and the one proposed by my group were very different.
Our assessment of the Commission' s proposal is very favourable, although we are trying - because the aim is for the European Parliament to express an opinion which will then have an influence on the Commission and Council' s assessments - to find solutions that might lead to a convergence of opinions, so that the report will be adopted by a broad majority.
Some issues were more sensitive than others: partnerships, for example, on which we need to reach a compromise in order to assert and support the Commission proposal. At the same time, we nevertheless need to ask the Commission for a certain amount of flexibility so that we can subsequently include other topics. Technical assistance and simplification must also be included among the fundamental points.
From a political point of view, the most sensitive issue was asylum-seekers. I would like to spend a few moments on this since we feel that the Commission' s proposal is considerate and positive. We have put a lot of time into coming up with a definition of 'asylum-seeker' because it is difficult from a legal point of view, but I think that we have now achieved a compromise with the rapporteur - at least I hope we have - and the silence on the report on asylum-seekers, which Parliament is going to put to the vote must be seen as Parliament supporting the Commission' s position.
We would never have accepted Parliament backing down - this is our position - from what the Commission has already proposed, and I am keen to stress this. I agree with the rapporteur that we should hold the vote on Wednesday, as she proposed, to allow more time to seek out every possible solution in order to hopefully make Parliament' s report more progressive, and not more backward-looking, than the Commission proposal.
Mr President, Mrs Stenzel, ladies and gentlemen, before addressing the EQUAL report itself, I should like to make a point of principle in connection with the employment guidelines on which the report is based. The basic objectives of an EU-wide employment policy are laid down in the guidelines and include employability, entrepreneurship and adaptability. These objectives are obviously intended to make employees as useful and usable as possible to the economy. However, the aim of an approach which really sought to reduce discrimination effectively and in the long term would have to be people' s self-determination. Only then does it stop being a question of economic usability and start being about people having equal rights to shape their own lives.
Mrs Stenzel' s report has, however, turned out very well, at least where the prescribed guidelines are concerned. All asylum seekers and refugees are to be included explicitly in the programmes, although this should be self-evident. Nevertheless the Conservatives voted against this in the committee. I would ask them the following questions: does your policy seek to marginalise people? What is the idea behind preventing people from working when they wish to do so? Does this not stand in stark contradiction to the guideline on employability?
It is also worth mentioning that this is a mainstreaming programme, because there remains a shortcoming in the report. Particular emphasis is given to the point that women' s opportunities on the labour market ought to be improved and that to achieve this more crèches should be built. Anyone who lets men happily climb the career ladder and worries only about childcare places without fighting against the way in which the work of reproduction is shared out unevenly has not - and unfortunately that includes women - understood the concept of mainstreaming!
Mr President, ladies and gentlemen, the Committee on Regional Policy, Transport and Tourism adopted this opinion on the EQUAL report at its concluding discussion with no votes against and one abstention.
I am deliberately stating this at the beginning of my intervention to make it clear that there is in fact an alternative view to that of the committee responsible, the Committee on Employment and Social Affairs. This cross-group support for the opinion is explained by the conclusions, which are devoted to the question of how issues related to regional policy, transport and tourism can be combined with action to combat all forms of discrimination and inequalities in connection with the labour market.
The members of the Committee on Regional Policy, Transport and Tourism of course also identify a number of areas of the Commission proposal which they would criticise: firstly, for example, the insufficient thematic guidelines laid down for the development partnership activities; secondly, the fact that strict selection criteria for evaluating the project proposals will only be drawn up only at a later stage by the Commission and thirdly, the fear of excessive administrative and technical expenditure on project management by the Commission and the technical assistance bodies. That is why a ceiling needs to be set for administrative expenditure. The committee based its conclusions on these critical comments.
We attached particular importance to linking the creation of new jobs for disadvantaged and excluded people in the social sector, in tourism and in small and medium-sized enterprises with promoting the establishment of new small and medium-sized businesses bearing in mind the necessary economic structural change.
Dovetailing the activities under the Community initiative with the European employment initiatives is an essential requirement and a crucial prerequisite for attaining the objectives of the EQUAL programme.
We fully support the innovative approach towards setting up development partnerships and organising the exchange of experience at European level as an integral part of the EQUAL programme. The specific target of deriving European added value brings the regional cooperation up to European level while retaining the cooperation of the various regional operators. This is a good approach and that is why we have also supported it.
Mr President, ladies and gentlemen, it has already been mentioned today that the first URBAN initiative was an unqualified success. The fact that this initiative will now be continued in the form of URBAN II, albeit with a smaller budget, is something for which we have to thank individual, committed Members of this Parliament, including in particular - as far as I have heard as a new Member of this Parliament - the rapporteur Mrs McCarthy, whom I should therefore like to thank very much for her dedication and of course also for her report on URBAN II.
A new feature of the URBAN II initiative is that it has been tailored to small cities or parts of cities. This is important because it is precisely small cities which often find it harder to access aid. And yet the problems which give rise to the urgent need for regeneration can be particularly acute precisely in cities of this kind and thus have a proportionally adverse effect. To increase the effectiveness of individual measures the number of projects for URBAN II has been limited to 50. I think that it is important not to stick rigidly to this arbitrary quantitative restriction and instead to leave it to the Member States to decide between how many projects they each wish to divide the support funds to which they are entitled. In any case it is necessary to ensure that in small Member States in particular it is not only areas of large cities which are again in receipt of the support. There URBAN II would only be a drop in the ocean; its success would be doubtful and the whole thing would be a flop.
Just as important in my view is not to broaden the selection criteria for URBAN II too much and thus water them down. It is precisely a strictly defined list of criteria which is essential if the programmes which are funded are to be models and be transferable to other problem cities in the future. From my own experience of local government in an old industrialised region beset with problems, I should like, in conclusion, to ask for your particular support, ladies and gentlemen, for two points in the report which alongside the social policy aspects are, I believe, essential.
Firstly, environmental protection is essential for sustainable urban development and the inclusion of this aspect should therefore be a general requirement for a project to receive funding. Secondly, preventing and combating routine urban crime and crime related to drug dealing must start at local level. These are essential steps towards increasing the quality of urban life and must therefore also play a central role in the URBAN II initiative.
Mr President, ladies and gentlemen, I would like to thank the rapporteurs, who have managed to produce excellent reports in just a short time. However, criticism has been voiced within my group over the timing of the preparatory work of the committee. The reports are late, and, in addition, they were very hastily discussed by the Committee on Regional Policy, Transport and Tourism. A good opportunity to discuss the results, good practices and shortcomings of the earlier programmes was therefore lost.
Our group is keen to stress the importance of cross-border activity under the INTERREG programme and especially cooperation focusing on areas outside the European Union. Such important areas include the Balkans and the Adriatic region, but, in my opinion, we should not ignore cooperation with Russia either. Our group would once again like to raise the issue of the practical monitoring of funds and emphasise the importance of better coordination of the INTERREG, TACIS, ISPA and PHARE programmes. This coordination is at present lacking, and the Commission has not as yet made any precise proposals to improve it. We here in Parliament are waiting for the Commission to give the committee a more detailed explanation of the issue as soon as possible.
It is of decisive importance to get local business, organisations and other players involved in the practical implementation of programmes. Experience shows that projects of cooperation need better planning and closer monitoring and need to be generally more successful. Projects have often remained half-finished, and their efficiency has been drained by administration and bureaucracy. We also have to demand that our partners in cooperation be committed to projects and fulfil their share of the agreement.
Our group is reviewing a few amendments that were rejected by the committee. I would like to mention here again the URBAN report, in which the rapporteur, in the explanatory statements, has dealt admirably with the issue of the minimum sum of EUR 500 per inhabitant as per the Commission' s guidelines. It will not work as an automatic target, but must be applied in the target area according to prevailing conditions. This is such an important matter for consideration that firm conclusions have to drawn.
Mr President, ladies and gentlemen, INTERREG is one of the most European of all the Structural Funds. Here, projects covering only one region or one country will not receive support; they will have to cover neighbouring regions in two or more countries. Unfortunately this is only true for part of the money, that is only for the borders within the EU. But it is precisely the regions on borders with third countries which need an operational instrument to foster cross-border cooperation. The regulation pretends that there is one, but there is not. The fact is that the Commission has not amended the regulation for years, although Parliament has been calling for it to do so for some time. The practical consequence for these regions in the immediate future is that support for border areas will again be downgraded. Since 1996, Parliament has been calling for a joint fund to be created for cooperation with third countries in order to resolve difficulties. Nothing has happened! The difficulties are once again being allowed to persist, to the detriment of the regions concerned. Parliament is here renewing its call for an improvement and for cross-border cooperation, and we look forward to a joint fund being created and to the regulation being amended once more in cooperation with the other Commissioners.
We want a Europe for the people and not a Europe of paper-pushers!
Mr President, a third of EU money is invested in funds for all kinds of development causes. According to my group, this is excellent if, as a result of this, deprivation within regions, towns and population groups is eliminated or if health and the environment improved. That is a question of solidarity and progress.
But dishing out increasing amounts of money is no guarantee for improved spending. The local councils and regions where the money ends up have since gained practical experience. They find it is extremely difficult to spend the money on their most needy causes.
Anything related to economic growth and infrastructure usually scores quite highly, but social goals and environmental causes often cannot count on approval. Since there is great uncertainty surrounding the way in which rules are interpreted, local councils and regions have now started to enlist the services of expensive bureaux. The task of these experts is to gauge to what extent European Commission officials would be prepared to approve plans.
In some cases, I get the impression that it is not about solidarity or alleviating the most desperate problems, but about propaganda and upholding vested interests in exchange for the European Union' s blessing. It seems that the key goal there has become the construction and painting of propaganda panels advertising the fact that such and such a project has been co-financed by the European Union. Too much money is wasted on propaganda and investigation bureaux, consultation and control, and a great deal of money ends up back in the country where it was collected in the first place. After the planned accession of new Member States with their 100 million inhabitants, the prosperity level of which is at one third or two thirds of the average level of the current EU Member States, this squandering will generate even more protest.
In the Committee on Regional Policy, Transport and Tourism, the Confederal Group of the European United Left was in agreement with the draftsman of the opinion, Mr Nogueira Román, on LEADER. He was right to point out that it is not a good idea to share out this funding between all rural areas. If there is a choice between investing in innovation projects or injecting most of the funding into bringing on deprived areas, we would opt for the latter as this does the most to benefit equality. After all, innovation in areas that have already grown prosperous is paying dividends even now and taking place without European funding.
A second point where we need to focus our attention is the possibility of nepotism and abuse of power within regional and local councils. The emphasis is on local groups in which the authorities, non-profit-making organisations and profit-making companies join forces. The discussion has centred on the allocation formula to be applied. In this respect, one of the variants considered is reminiscent of the Dutch polder model, the structurally planned cooperation between government, trade unions and employers' organisations. Let us not forget that elections for local councils and regional parliaments are held so as to represent the entire population. So, really, these bodies should already provide for a balance, and take into account the wishes of the union movement and environmental movement in the process.
My group welcomes the fact that the union movement and environmental movement are expressly given their own roles to play, as their input in society is important in our view. This could prevent local governments that are functioning in a short-sighted or insufficiently democratic way from neglecting their duty of input from the very start. But the fact that we now fear abuse of power and nepotism indicates that, unfortunately, democracy is not fully functioning yet. One of the objections is that, due to the restricted role of the elected bodies, businesses gain more influence. As long as the economy does not weigh up the needs of all in a democratic way but is more concerned with making a profit for the benefit of a few, it is questionable as to whether democracy functions better under the rule of employers than under the rule of local councils. We believe in 'one man, one vote' more than 'one share, one vote' .
Mr President, there are economic frontiers within the European Union, and the internal market with the free movement of goods, persons, services and capital is fully operating at this time. But for the internal market to work effectively and for the single European currency to be a success it is important that all regions within Europe, of which there are over 100, can economically compete within this very challenging environment.
Some areas within the European Union are economically very strong and heavily exceed the average income per capita. There are poor regions within the Union which need to be given European assistance to improve the fabric of their economies so that they can compete within the European Union structure. That is why, when we look at the EU Financial Perspective between 1989 and 1993, and 1994 and 1999, we find such a large proportion of the EU budget was put aside for the administration of the European Regional Development Fund and the European Social Fund.
There are twin problems that still remain for many regions in Europe: firstly, the lack of adequate infrastructure in terms of road, water treatment facilities and related transport networks; secondly, the need to put in place initiatives to combat youth and long-term unemployment, which is a constant social problem in many urban and rural parts of Europe. There must always be a commitment to ensuring that we do not only build a Europe of the cities alone. We need to ensure that job creation initiatives are in place to promote employment opportunities in the small- and medium-sized enterprise sector in rural parts of Europe as well.
The core aspects of this debate this evening relate to the operation of the EU initiative programmes, namely, the new INTERREG III initiative, EQUAL and the LEADER+ scheme. Between these three programmes there must be a clear demonstration of the commitment of the EU to promoting cross-border development, combating the problems of long-term unemployment and supporting rural development schemes.
Mr President, quite a few towns and cities within the European Union have to contend with deprivation. The Member States do not always have sufficient means at their disposal to address this deprivation adequately. This is why it is useful for the European Union to continue to support the Member States and, if necessary, give additional support under URBAN.
Over the next seven years, the Commission' s proposals concerning URBAN will entail a reduction in both the Community budget and the number of areas standing to benefit. In common with Mrs McCarthy, I have to note that the number of areas has been drastically reduced. It is desirable for Member States to have a certain amount of freedom to determine the number of projects themselves within the confines of a certain budget.
As far as the budget is concerned, as already stated, URBAN is there to support and complement national policy. In order to generate extra means if necessary, I think it is entirely logical to turn first to the Member States and private investors. Consequently, we cannot support Amendment No 2 of the Greens, as borne out in the committee meeting. In addition, I am of the opinion that funding for a town or neighbourhood, especially where Community contributions are concerned, should incentivise. Structural support is said to cause subsidy-dependence. We would then be overreaching ourselves.
I would like to finish off by making a general comment on INTERREG. In my opinion, funding for cross-border initiatives should only be provided if it is actually required by the regions. When projects are implemented, it is also important that they do not contravene general Community legislation. According to the report issued by the Court of Auditors on the year 1998, this is not an imagined risk. Hence our amendment in order to prevent contradictions between general policy and actual projects.
Before I begin I will take the liberty of expressing my consternation at the way in which Austria has been prejudged by 14 Council representatives.
Mr President, ladies and gentlemen, as part of the reform of the Structural Funds the Community initiatives are being pruned to a total of four. I welcome the continuation of INTERREG and the priority which it has been accorded. However, the delayed presentation of the draft guidelines has caused a number of problems. The regions have not been sufficiently involved in the preparation of the guidelines, although this demand was often made in the debate about the reform of the Structural Funds. There is no direct transition between INTERREG II and III, the practical consequences of which are uncertainty in terms of planning and gaps in funding. That is a shame because it threatens perfectly sensible projects.
When INTERREG is implemented, it will need to be coordinated and synchronised with the other financial instruments concerned. This is particularly important in order to increase the efficiency of the funds deployed. However, problems will arise in particular from the fact that under PHARE, for example, funds are managed on an annual basis and allocation of appropriations is project-related, whereas INTERREG funds are multiannual and are allocated on a measures-related basis. This will cause practical problems in the future, and I hope that despite this it will be possible to implement INTERREG effectively.
Mr President, ladies and gentlemen, the Community initiative LEADER proved itself to be an effective instrument to initiate innovative developments and pilot projects both within and outside rural areas. The preservation of this Community initiative in particular, in the form of a new version - LEADER+ - is therefore greatly to be welcomed. The new LEADER+ programme now covers all rural areas in the European Union, which will open up greater possibilities for potential projects. It is important for there to be coordination between LEADER+ and the other support initiatives in the European Union, but coordination with other national support schemes is also just as important.
Overlap between support schemes must be avoided and at the same time it must also be possible to exploit any synergistic effects. In this context the aim of stepping up networking between eligible zones under LEADER is very welcome. Agriculture is one of the cornerstones of the rural environment and it must be possible for it to have a part in the LEADER initiative. In the same way, through the LEADER initiative, structural change in agriculture can be supported by creating new jobs in rural areas. Attention must be paid in the LEADER+ programme to all the sectors of the economy in rural areas; only a combined effort will reap an optimal result.
LEADER must now move into the implementation phase. The operational programmes need to be approved as quickly as possible by the Commission, which implies practical and efficient administration of applications and completion of the application approval process as quickly as possible. Five months are provided for this. That seems to me to be rather too long. Efforts should be made here to achieve shorter times. Because anyone who develops a project and has it ready will also want to start implementing it as soon as possible.
Despite all the delight over the reworking of this Community initiative LEADER+, I do still have one further concern. In its proposal the Commission called for an observatory for the LEADER+ programme without going into detail on how this proposal would be implemented. For me this raises the following questions: who will work there? How will these people be selected? Where, above all, will the required money come from, and where should this observatory be located? I do think, though, that the LEADER+ programme has not got a penny to spare on additional administrative tasks, which in the normal course of events would have to be carried out by the Commission in any case.
In addition, experience from other fields where observatories have been set up shows that, apart from rather dubiously creating jobs, they are not of any great benefit. I would therefore call on the Commission to fulfil its monitoring duties directly itself and to do all it can to ensure that LEADER+ programmes run smoothly. Assessment and publication are part of this, and it has of course assumed responsibility for these in the past.
Mr President, the majority of the borders, which have divided Europe for centuries, were artificially created, separating single geographic spaces and creating serious disparities in terms of balanced development and cohesion. Our internal borders, or what remains of them, no longer cause wars, but they do continue to generate economic backwardness, social barriers and a lack of cultural communication between the peoples of Europe. The Community' s institutions are obliged to work towards overcoming these border scars, which contradict the spirit of European unity.
The economic and social cohesion which we propose is based, by means of the INTERREG initiative, on territorial cohesion and on the integration of border areas and the outermost regions of our continent. INTERREG has always been at the heart of a genuine Community policy for regional planning and a truly polycentric notion of our European territory.
Although the European Parliament supports this initiative, our only regret is that we have to approve a resolution on it before we have seen any evaluation of INTERREG II. However, we are aware that we must not delay this third version further, since otherwise we would be jeopardising the success of various projects and the continuity of the projects which are currently underway. The success of INTERREG is clear and that is the opinion of the local, regional and national authorities which have participated in the cofinanced projects. The people who have participated in this initiative have learnt the importance of learning together, of innovation, of sharing projects and good practices and of understanding and tolerating each other.
There are many interesting questions relating to it, the monitoring centre, the principle of concentration etc. However, I would like to concentrate on the management bodies. We must create joint, interregional and transnational management bodies, in which all local and regional authorities, as well as economic and social operators, play an active role. There must not be any repetition of cases of parallel projects on both sides of a border. We must create a cross-border culture, and to this end we must be innovative with regard to administrative cooperation, imaginatively overcoming existing barriers and overcoming the difficulties posed by the differing levels of competence in each Member State, in each region and each municipality. A project must never fail to be implemented as a result of difficulties in communication.
During debates in committee, we have also pointed out the difficulties involved in coordinating INTERREG with other annual or biannual financial instruments, such as MEDA, TACIS or PHARE. This Parliament' s motion for a resolution has been very attentive to these difficulties, making proposals capable of solving them to the Commission and setting reasonable deadlines for making the necessary changes.
Mr President, my reason for wanting to contribute to this debate is because the URBAN initiative, in Ireland in particular, has been quite successful and I am keen that the European Union make a further contribution in that area. It is a sad fact that there are many hundreds, if not thousands, of communities in the European Union suffering very severe poverty and disadvantage. Even in Member States and cities that are extremely wealthy we have large numbers of people living in ghettos, in situations where there are inadequate facilities, where schooling is very poor, where the physical infrastructure is under-developed and where drugs and other phenomena are rife.
It seems to me that in order for the European Union to demonstrate that it has a role in helping the citizens of the European Union it must give assistance to Member States to demonstrate that the Union works for these citizens and their families.
The programme has been extremely successful in Ireland, as indeed I know it has been successful in other countries. It was quite slow in getting off the ground there, but it was slow because it was necessary to have the local people themselves develop these programmes. It is important that they use their initiative and their own local expertise in developing this initiative. It would be very easy to have these programmes developed quickly and on time if you brought in outside professional experts but that would undermine the whole purpose of the URBAN programme.
I should like to make one further point before I conclude: we should insist where this money is being allocated and where this programme is being developed that it be done in the context of a serious URBAN development policy. This, unfortunately, is not the case in Ireland.
I applaud the innovative approach of the EQUAL programme and the aim of integrating discriminated groups into the labour market. The development partnerships are a very clever idea, even though they are experimental.
I have two major concerns, however, about the development partnerships. They should be accessible to smaller groups, accessible for them to be able to devise, implement and monitor the programmes. We need to have a wide element of flexibility within the programme.
I have also expressed concern in the past about the use of simple language and not using jargon, so that it becomes accessible to everyone. I am glad to see that this was accepted into the report, but I cannot agree with Amendment No 9 because that amendment really is not expressed in simple language at all.
My second concern was that some discriminated groups have specific problems, for example, disabled people' s access to the workplace. Projects should also specifically address this problem. These concerns must be looked at while setting up the programmes. I certainly intend to do that with organisations and groups in my constituency in the West Midlands.
I now turn to the controversial issue of asylum-seekers and refugees. Although I am not in favour of those refugees who have been refused refugee status and threatened with repatriation, having access to EQUAL, I would support the possibility of access for all other asylum-seekers and refugees. It is only fair and right for them to be able to access EQUAL in the same way as everyone else.
Thank you, Mr President. Ladies and gentlemen, with the LEADER report, rural development is very much to the fore. This does not happen all that often and it is gratifying, especially as the LEADER programmes have been key elements in the Union' s rural development policy. It must be pointed out that these programmes have not only been instrumental in structuring regional planning, but have also been vital instruments for economic and social cohesion in often vulnerable areas such as, for example, areas experiencing depopulation. It must be stressed that in order to become eligible under the LEADER programme, local operators have combined forces, debated and prepared projects. These programmes have, therefore, been important channels for participative democracy, the rationale of the citizen for Europe. So, the concept for LEADER+ should retain all the positive aspects of previous programmes.
One urgent question is therefore raised: why, when this programme has been successfully run for ten years, is LEADER+ still classed as experimental? Are there so many other European schemes which can boast 800 specific original experiments which were particularly successful? For how much longer is the Commission going to leave LEADER at the experimental stage instead of bringing it online as part of the general concept of mainstreaming of rural development?
Moreover, I wonder at the reduced guidelines to which the Commission wishes to restrict LEADER+. At a time when, Commissioner, after Seattle, we Europeans are fighting on the grounds of multifunctionality in rural development projects, why should we confine ourselves to a few limited criteria with resources that are far from sufficient? As an ecologist, let met tell you that the precautionary principle and sustainable development require much more diversified and many-sided approaches.
In this connection, the Commission is proposing to limit yet further the cooperation actions of local action groups to only candidate countries. A better solution would be, as indeed the Committee on Regional Policy, Transport and Tourism suggests, strengthened coordination between LEADER+ and the Community cooperation and partnership programmes, such as INTERREG, PHARE, SAPARD or MEDA. The fact is, showing solidarity with Eastern Europe, is all very well, but it is not enough. The tradition which has already been established by the previous programmes with the countries of the south, particularly the countries around the Mediterranean, must not be abandoned.
Therefore, once more, we can stress that what the area of agriculture and rural development really needs is codecision. Codecision would give us effective means to progress programmes of this type, which require cooperation and cross-disciplinary application.
Mr President, I have a few very brief comments.
We are debating the planning phase and guidelines for the four Community initiatives without access to any substantive and complete appraisal of the previous period. This is not very good at all. Programmes and objectives usually turn out to be far too ambitious and their results are not always satisfactory, while the lack of transparency and complexity of the plans often allow considerable scope for mismanagement and even fraud.
The Community initiatives we are debating could play a positive part subject to certain preconditions. They must, however, not be subordinated to the objectives and aspirations of a more generally negative economic and social policy, but must develop their own self-sufficient role. For example, adapting EQUAL to the objectives of employability and the flexibilisation of labour relations transforms this initiative into a new version of local employment contracts.
Extending the LEADER initiative to every area in the Union entails the risk of marginalising deprived areas even more, to the benefit of more developed areas.
The INTERREG initiative must include eligible areas with special emphasis on border areas, islands and both mountain and non-mountain areas, such as the prefecture of Arta in Greece, whose omission from Annex I of the Commission' s communication is ill-considered.
Mr President, rural development has been identified by this Parliament and the Commission as a priority policy area, and I would like to welcome here today the Commissioner responsible, Commissioner Fischler. Our response to rural decline has come late in the day, but I suppose better late than never.
Family farming is now recognised as central to the European agricultural model and is an objective to be addressed, certainly within the time-scale of Agenda 2000. In my view the next five years will decide the future of thousands of marginal family farms. It behoves all of us to do everything possible to ensure their survival.
As the Commissioner knows, farming alone will not be sufficient to ensure the sustainability of rural communities. For this reason we need the coordination of all policy areas capable of impacting positively on rural development. In this regard LEADER has established itself as an effective development initiative. It provides the opportunity for local communities to identify their development potential and become actively involved in addressing those problems.
The voluntary participation of people in development programmes is something that is not always fully appreciated. Yet, through LEADER, there can be no doubting its effectiveness as an integral part of broader EU and national policy.
In conclusion, while welcoming Commission approval for LEADER+, I am concerned about the time delay between the ending of LEADER II and the commencement of the new programme. I urge you to look seriously at this problem. A break in continuity will have serious consequences for the programme and certainly a disruptive effect on voluntary and professional workers.
Mr President, Commissioner, ladies and gentlemen, having read the Commission communication on the INTERREG III initiative, and pointing out that I took part in the vote on Mr Decourrière' s report within the Committee on Regional Policy, Transport and Tourism, I should like not only to expressly reiterate our agreement in principle with the initiative as presented and, particularly in the context of INTERREG III B, with the Commission' s recognition of activities contributing to the restoration of landscapes run down due the level of prices in the agricultural sector, a sector in which many associations, especially cynegetic, are already making enormous investments in my own country.
I should also like to give my considered support to the comments of the Committee on Regional Policy, Transport and Tourism, particularly and primarily in deploring the failure to integrate the most remote regions into strand A of the programme or in commenting upon the lack of precision in the selection criteria for the implementation methods for strand III C and, finally, in requesting that Members of the European Parliament should be involved in the European Observatory for cross-border, transregional and interregional cooperation.
I should further like to express major reservations with regard to the exaggerated tendency which, in the Commission communication with reference to INTERREG III and III B, involves associating environmental protection exclusively with the development of Natura 2000, which I think is often an excessively abstract means of safeguarding ecosystems, from which users are in danger of being excluded or severely restricted.
Finally, if the Commission and the relevant Councils of Ministers permit, I should like to stress that the Members of the European Parliament should be given more information on the procedures relating to the implementation of the INTERREG projects and, beyond that, of similar initiatives. It would be even better if they were involved to a greater extent in the processes of framing and implementing the programmes concerned, otherwise it will be difficult to determine and defend their role in relation to the local and national authorities and even the citizens.
Mr President, first of all, I would like thank the rapporteur of the EQUAL report, Mrs Stenzel, very warmly for all the efforts she has made to master this very complex subject matter on behalf of all of us. EQUAL is a very difficult programme because it attempts to combine so many old programmes and yet aims to view them in a different light, doing so with less money than was available in the previous funds. This is an arduous task. Only, the number of people affected by these programmes has not really dropped. This is why it is so hard to strike a balance, not only between the different countries or the different components, but especially between the different groups listed in the programme, and in fact this is what has preoccupied us to date.
Comments are made here and there to the effect that one group should get more funding than another. I, for my part, have focused on the position of the handicapped and the elderly within the framework of the programme, and I have to say that their position could well have been overlooked altogether if it had not been for the European Parliament devoting special attention to them. Although a few other groups have been mentioned, it is the Member States, in particular, which are on the lookout. For example, I know of one Member State that would like to use a large proportion of the entire programme for one component, namely refugees. I would, therefore, ask the Commissioner to ensure that a balance is struck between these different groups. It should not be the case that one Member State, under the pretext of calling on the subsidiarity principle, can decide that all funding should go to one group. I think that this will have to be monitored closely because otherwise we will end up in that situation against which Mr Meijer has warned us so vehemently, to wit, that vested interests will emerge and that people will think that the money is theirs to spend. This is not the case! It has to be redistributed time and again. It should be used for innovative projects and it should not completely disappear into the Finance Minister' s treasury funds. That is not the intention and that is an important point that we need to bear in mind here.
I believe that the remaining problems that we have faced within this Parliament, and which in large part stem from the fact that it is so difficult to strike the right balance, can be solved. As far as the Commission is concerned, I hope it will be able to join in the compromise that is being concluded here in this Parliament, mainly with a view to reaching a balance. I would just like to underline this - the situation is, of course, a little precarious - Parliament has, for the sake of convenience and safety, placed the EQUAL programme on the back burner for the time being, so that Parliament has yet to be persuaded of the way the funds are to be distributed. I believe that this is actually a good thing. The position of Parliament in this whole procedure is somewhat unclear. The Rules of Procedure do not shed any more light on the matter and that is exactly why this back burner is extremely useful.
Mr President, there is no doubt that the INTERREG initiative promotes efforts to achieve economic and social cohesion in the European Union. However, I should like to stress INTERREG' s particular importance for the Balkan area, where political developments and hostilities over the past few years have had major economic repercussions for neighbouring countries and especially for my own country, Greece, which is the only Member State on that long-suffering peninsula.
For Greece, for the neighbouring countries Italy and Austria, but also for Europe as a whole, the social and economic restoration of the Balkans, bringing political stability, is a vitally important matter. So far, some Balkan countries have received aid from the PHARE and Obnova programmes, while others have not. During the new programme period, in view of enlargement and bearing in mind that funding has been provided for from new financial instruments and regulations, such as ISPA and Sapard, it is considered absolutely essential to coordinate the funding of all three strands of INTERREG with other financial aid to third countries.
Accordingly, we welcome the related references in Chapter 7 of the European Commission' s proposed general guidelines for INTERREG.
The efforts to coordinate the planning and so make it more effective must extend to all the programmes equally, and I say that because in the MEDA programme during the last period some problems arose which have to be overcome, so that we can have equal treatment for all the third countries participating in that programme.
I should like to end by saying that the planning of the new inter-state cooperation zones has taken no account of the Mediterranean' s geographical peculiarities, which would justify the creation of a special zone for coastal and island regions. We therefore ask the Commission to pay special attention to the issue of maritime and island cooperation when zone planning next comes up for review.
I end by stressing the need for the European Union to persist with such initiatives, which strive to eliminate inequalities between our regions, and to foster their harmonious development.
And since this is St. Valentine' s day, as a former Mayor of a regional city, I propose that we should all declare our love for all the European regions which need that love.
Mr President, Commissioner Fischler, rural development can and must tackle the problem from three different angles: preservation of jobs, stewardship of the countryside and, not least, local culture, because that is of the utmost importance. Only if the population can stay in the countryside will the quality of life in the countryside also be permanently assured. We can observe the consequences of migration from the countryside in several areas of the Alps and they are devastating.
But I warn against using these programmes to take urban culture to the countryside. And neither should we create structures which are reliant on subsidies and which will be dependent on them forevermore. To really guarantee sustainability - a buzzword which has, since it gained new currency, become relatively devoid of meaning, but we all know what we mean by it - what is needed, amongst other things, is an integrated approach in the countryside towards, for example, tourism and agriculture. The investment needs to be visionary. Young, creative individuals must be made to feel an attachment to the countryside. If they all leave then nothing much will go on there any more.
None of us think much of the principle of indiscriminate, all-round distribution, and the pilot projects need to act, as it were, like avalanches and trigger other similar projects. I would be in favour of supporting self-contained cycles of projects and, even though LEADER I and LEADER II may have had shortcomings here and there, overall they were certainly positive. I should like to ask that we consider granting derogations not only in the Nordic countries but also for mountainous areas - the Alps, the Pyrenees and the Sierra Nevada, from where I have just returned - in respect of population size and density.
Mr President, I want to talk about the EQUAL report, especially the issue of the policy on refugees. Last week, we had a very impassioned discussion about the formation of the Austrian Government. Today, we are already discussing the Austrian coalition government' s policy on refugees because Mrs Stenzel, who is the author of the EQUAL report, of course represents Austria' s governing conservative party and its policy. The most startling aspect of her original report was that she wanted to limit aid to the small group of refugees covered by the Geneva Convention, that is to say so-called quota refugees or UN refugees. In actual fact, it is the other refugees, namely those outside the quota and those not covered by UN aid, who need aid the most. The Committee rejected this discriminatory proposal and decided that all refugees should have a place on the EQUAL programme on identical conditions.
Some members of the Committee, however, supported Mrs Stenzel' s proposal and wordings. As I see it, this means that Mr Haider' s politics are already casting their shadow over this Parliament. It is therefore crucially important that the Chamber should be as emphatic as it possibly can be in establishing the fact that all refugees are to have a place on the EQUAL programme.
I want, finally, to say that I had certain misgivings last week when we discussed the formation of the Austrian Government but, when it comes to discussing and criticising its policy on refugees, I have no misgivings. I hope that the Chamber will be just as committed this time.
Mr President, during the last EU Financial Perspective from 1994 to 1999, when there were 13 different initiatives in operation, the INTERREG II cross-border programme was an important initiative. The fact that the next round of Structural Funds 2000-2006 includes the INTERREG initiative is I believe, a very clear indication of the importance which is attached to it by national EU Member States. The INTERREG I programme between 1989 and 1993 and the INTERREG II programme between 1994 and 1999 have proved an absolute success in terms of bridging closer social and economic development between bordering Member States. Coming from the border counties in the north-west of Ireland, I have seen over the years the important role which INTERREG I and II have played and I am delighted to welcome INTERREG III.
The Commission is allocating 67 million pounds towards the INTERREG III programme, which will be spent on continuing the development of cross-border economic projects between the Republic of Ireland and Northern Ireland. The European Union has played a key role in developing the border county region in Ireland over the years. The European Union is the single largest contributor, with 80 million pounds to the International Fund for Ireland. The European Union contributes 75% of the Peace and Reconciliation programme. All in all, INTERREG, the International Fund for Ireland and the Peace and Reconciliation programme have all played an important role in the developing peace process.
Mr President, I am taking the floor to speak about INTERREG, but I shall confine myself to a few criticisms, which will clearly also enable me to keep to my speaking time. We have all spoken favourably of this programme' s confirmation and of the extension of the sectors it covers to include the field of transnational and interregional cooperation, in addition to cross-border cooperation.
However, this does not blind us to the fact that the majority of resources - 50-80% - will be reserved for cross-border cooperation, for INTERREG IIIA. Therefore, we still think the decision to consolidate the current areas of cooperation in this strand, regarding the selection of eligible regions, is wrong and contradictory.
We hope that the Commission will want to look into this and acknowledge Parliament' s position in practical terms, and not just with a formal tribute. Cross-border cooperation continues almost exclusively to be an issue concerning landlocked areas and, where exceptions have been made for maritime areas, their selection is not transparent and they often suffer from compensation from other Community policies.
This discrimination is much more serious for islands that have a regional status that can only be linked to areas of an exclusively maritime nature. This is in line with ongoing discrimination, which ignores Article 158 of the Treaty on island regions with regard to cohesion policies.
More serious still is the fact that this is occurring while ignoring the new situation associated with the approach that has been adopted towards the enlargement process for the inclusion of regions such as Malta. This has given rise to the proposals we are making to at least extend the regions eligible to include the NUTS III Sicilian provinces which have a frontier with Malta and to include all the regions of the Adriatic which share a frontier with Balkan regions.
Mr President, Commissioner, ladies and gentlemen, I should like to express the satisfaction I have in noting that the most remote regions, including the French overseas departments, have received some attention in connection with the INTERREG III initiative, opening up new perspectives for their cooperation with other countries in their geographical area, even though it is true that more could have been expected, particularly with regard to access to the various strands.
For a long time, probably a survival of our colonial heritage, our regions have fixed their attention on the European mainland, ignoring and even scorning their closest neighbours. That time is now past. Our regions have become aware of belonging to an environment that they are connected to, not only in geographical terms but also in terms of their culture and the history of their peoples, hence the intensely expressed aspiration to become more deeply rooted in this environment.
This increased awareness does not, however, affect identity alone. It is fostered by a fair appraisal of our assets. So, for example, the island of Réunion is located on a trade axis between the countries of southern Africa and those of south-east Asia. It cannot afford to remain outside the regional alliances being forged in this area, lest it miss out on a historic opportunity, and the same applies to our regions in the Caribbean.
At last we are convinced that our young people may start to see an end to the tragic unemployment, the source of so much despair, if we can export to neighbouring countries the know-how which we have gained thanks to the operation of the European structural funds. INTERREG appropriations may be used to make our regions into veritable European Union bridgeheads into these geographical areas, giving it worldwide scope.
I am counting on the Commission, and specifically on you, Commissioner, to allocate adequate resources for effective action.
Mr President, Commissioners, I greatly welcome the possibilities for increased trans-European cooperation under INTERREG, but my concern is that the proposal offers fewer opportunities in this respect for maritime than for other areas. I understand the Commission' s own concern that distance may prove detrimental to effective cooperation. Nonetheless, there are many maritime areas between which links are already established. Various local authorities around the North Sea provide a prime example of this. INTERREG could well allow enhancement of such cooperation.
In consequence, I seek some small adjustments to the guidelines to provide a little more flexibility and to accommodate the ways in which the interests of maritime areas can fall between strand A and strand B. These adjustments include clarifying the possibilities for cooperation between maritime areas and permitting greater development of practical and visible projects, particularly those of an infrastructural kind. Such measures will put maritime and insular areas on an equal footing with other areas of the EU. I hope for their adoption.
Mr President, our group welcomes the horizontal thrust of the EQUAL initiative so that, if you are a British Muslim physically disabled in some way you no longer have to chose which category of discrimination you belong to as a target group: you can use your expertise and experience to solve problems, rather than being defined as the problem. There is a lot of expertise within the relevant organisations which deserves to be shared. We also welcome the recognition of the need for evaluation and the dissemination of best practice for the tightening up of the transnational level.
We are concerned, therefore, as others have said, at the number of amendments which seek to exclude even further some of society' s most excluded, by aiming for a very narrow definition of "refugee". My group will not be supporting those amendments.
We are also concerned at the number of amendments which, in seeking to introduce greater flexibility, run the risk perhaps of obscuring responsibility for the management of the EQUAL initiative.
Mr President, I am very pleased to see URBAN orientated towards a more integrated approach which attempts to solve interrelated problems. Yet, there is some risk of dilution of effort. If we pursue too many objectives, our overall effectiveness suffers. Of course, every instance of a deprived urban area is a separate case. But there is a common factor, a hard core, comprising unemployment, the resignation or withdrawal of public services and the disappearance of small and medium-sized enterprises, both commercial and other kinds. I would wish URBAN to be orientated mainly towards providing answers to those causes of urban deprivation. For this, of course, central policy must interact and be coordinated with development policy, so that the latter too can be reorientated and can work synergistically with the objectives of any URBAN programmes implemented in our countries, and so that it is not just using them as an alibi for its own shortcomings.
Mr President, Commissioner, ladies and gentlemen, I shall confine my observations to Mr Decourrière' s report.
The INTERREG Community Initiative Programme is an extremely important tool in terms of the development and regional planning of European territory, most particularly with reference to effectively taking into account the relationship between the centre of the European Union and its outlying regions.
INTERREG must, therefore, be an instrument promoting territorial cohesion throughout the Union if we do not wish to see a two- or even three-speed European territory. It is obvious to me that the regional and local authorities, and their representative bodies, the Committee of the Regions and, of course, the European Parliament should have been involved in the clearest way possible and at the earliest possible opportunity framing this programme. Indeed, I am forced to observe that this was not the case when the Commission drew up its communication, published on 13 October last year.
Even though I approve of the general guidelines of INTERREG III, I feel it is extremely important to ensure better coordination between this programme, financed by the ERDF, and the other external cooperation funds, including in particular the European Development Fund, intended for ACP countries. In this connection, I should like to thank the Committee on Regional Policy, Transport and Tourism for adopting one of my amendments adding the EDF to the list of these funds.
The most remote regions, particularly the four French overseas departments, must be able to coordinate INTERREG III and the EDF in order to fund, in turn, cooperation projects with their ACP neighbours in their respective geographical areas.
Furthermore, I would ask the Commission to please reconsider the limited opportunities that have been offered to the most remote and island regions according to the guidelines put forward in the communication. It is essential for these regions to be able to benefit fully from INTERREG III, just like all the other regions in the Union, especially now that the REGIS programme dedicated to such isolated regions has been dropped.
Finally, in conclusion, I would like to express my regret at the low level of funding allocated to strand C, for interregional cooperation, even though the added value this offers the Community is undeniable.
Mr President, my starting point is the EQUAL report and equality between men and women, although I must admit that it is sometimes hard to talk about this issue, which has a feeling of déjà vu about it when you are my age, in any case. Unfortunately, it is necessary to point out again that we do not have equality. A breakthrough in this regard may perhaps lead to changes in other areas, however. For me, equality certainly does not mean that both parties to a marriage work the whole time and hand the children over to a nanny, alias an immigrant who has not had the opportunity to obtain another job. If that is the case, we have not progressed one little bit since pagan times. No, equality means that we all participate in both working life and family life. Unfortunately, developments are not moving in that direction. On the contrary. I think, therefore, that paragraph 7 contains something very central, i.e. that EQUAL will be used as a testing ground for developing and promoting new ways of delivering employment policies. One can only hope that it succeeds. I should just like to say, in accordance with the Rules of Procedure, that if I am not here when the Commission responds - not that I have asked any specific questions, but I should nonetheless hope that the Commission has been paying attention - then that is because the Committee on Women' s Rights and Equal Opportunities is meeting to discuss women in the decision-making process at the same time as the present debate is going on.
Mr President, ladies and gentlemen, those who work on rural areas know that, of the programmes which the European Union has managed, the LEADER programme, both LEADER I and LEADER II, is one of its success stories, and I hope that the same will be true of LEADER+. One of the reasons why it has been so successful is that the basic concept of the LEADER programmes aroused substantial interest in activities amongst the population concerned. I am glad that LEADER+ is to remain true to this underlying concept.
There is a problem, however, which we need to address together. Because LEADER is a kind of workshop with a bottom-up approach, a huge number of ideas have come to fruition in recent years through LEADER I and II which of course at some point will no longer be brand new or as successful as they once were. And because of the programme' s success and its basic approach they will of course at some point then be dropped from LEADER.
That is why, where the good LEADER projects are concerned, we need to ensure that those which have proved to be outstanding are not suddenly discontinued; instead the ideas which have proved to be worthwhile need at some stage to be transferred into the standard programmes as a reliable, positive component of our support to rural areas. Of course this is also the basic idea. It is to take new ideas and try them out in LEADER, with the participants on the ground, with the local organisations on the ground, with many non-governmental organisations, with the churches, with all those who have helped actually to get new ideas up and running in rural communities.
Here we must ensure that the good schemes, those which are really excellent, are then somehow transferred into rural development policy to safeguard the future of this laudable work.
My request to the Commission is that it should make sure that the organisations and sections of the population which get involved really are accepted. There should be no attempt to have one or other organisation, which is just being formed with a view to contributing a new idea and is not yet so well known, pushed a little on to the sidelines, say because of official local or regional policy. Have faith in the successful results which LEADER has had so far. At the beginning it is sometimes a little like chasing a rainbow if we say that a plan is too idealistic. And then when the work and the action start something emerges which the official policy, including ourselves at this level, could never have imagined would suddenly have developed so well. That was the charm of LEADER, and that should please not be lost!
Mr President, I welcome the EQUAL initiative and the report which highlights the need to distinguish between actions to combat discrimination against women and actions to combat discrimination against minority groups. Women are not a minority and often suffer double discrimination as members of minority groups as well as because of their gender. This is why specific action for women is needed, as well as mainstreaming. The report addresses this and proposes integrating action to achieve equality between women and men in all aspects of work; it also recognises the importance of working with local and regional bodies which are those closest to the people to help ensure that all project results are mainstreamed.
The involvement of voluntary and community groups will also be an essential ingredient of the EQUAL initiative and the projects. The development partnerships within the thematic fields, which are referred to in Amendment No. 22, would enable even the smaller organisations to play a part in the EQUAL initiative.
My group will be supporting Amendment No. 22.
Mr President, the report under discussion in the House today is doubtless of great importance.
In addition to the objectives it is working towards, the strong point of the Community initiative INTERREG for the 2000-2006 programming period lies in its added value from the viewpoint of what is now the imminent enlargement of the European Union to include new Eastern European and Mediterranean countries.
In my opinion, it is precisely in anticipation of this deadline that the European Union should strive to reduce disparities between regions and put an end to the isolation of border areas. Indeed, these areas - and it is right to stress this - have an important role to play as an interface with the applicant countries that are going to join the Union.
It is precisely with this in mind that I tabled some amendments which I consider to be of the utmost importance, and that the Committee on Regional Policy, Transport and Tourism has subsequently taken up. They call for the areas eligible for cross-border cooperation to be extended to all regions of the Adriatic, as well as to the Sicilian provinces which have a frontier with Malta - an applicant country - which, inexplicably, are not currently included in strand A, Annex 1.
I am confident that Commissioner Barnier and the President of the European Commission will duly consider Parliament' s position on the matter, in accordance with the Code of Conduct.
There are fundamental advantages for the whole of Europe for it to promote cooperation with the applicant countries and to support border regions.
Finally, it is to be hoped that greater coordination will be sought between the INTERREG initiative and the existing Community programmes, which are significant for external policy, as a vector for greater integration and for the joint drafting of programmes.
Mr President, Commissioners, ladies and gentlemen, LEADER I was an outright success due, in particular, to the great flexibility of the administrative management between the Commission and the local operators. It is, I think, regrettable that the Commission could not make a similar assessment of LEADER II, regarding the quality of the projects, the quantity of appropriations spent and, most especially, the demotivation of some local operators in the face of the administrative and financial unwieldiness they encountered.
I am pleased to see, however, that under LEADER+, new resources have been allocated to helping rural territories to develop their potential and to implement the objectives of local and sustainable development. I feel it is important to put special emphasis on trying out new ways to raise the profile of the natural and cultural heritage and to strengthen the economic environment, in order to promote employment. The time is now right, I think, to consider including the exchange of positive development experience in the scope of transnational cooperation. It is interesting to note that all rural areas may be eligible for LEADER II.
Nonetheless, if the opportunity for Member States to determine the areas, within the scope of this initiative, remains available, then the Commission will have to ensure a certain focusing of resources and prioritise projects in the less prosperous areas. There must, of course, be transparency regarding the selection criteria for projects and local action groups. I also feel there are grounds for ensuring, in particular, that the financial channels of States or local authorities are not behind the delays in payment which may have caused some LAGs to become bankrupt under LEADER II.
Mr President, as a Member from one of the outermost regions, I must point out that this is a very special afternoon as far as regional policy is concerned, because of the debate on two Community initiatives, URBAN and INTERREG.
I would like to remind you that these initiatives are aimed, firstly, in the case of URBAN, at improving the quality of life of the citizens who live in the poorer parts of various European cities, and, in the case of INTERREG, at facilitating cohesion and recognising the diversity and potential of the regions of the European Union, particularly by including the outermost regions in strands B and C.
Like the rapporteur, we deplore the fact that it has been excluded from strand IIIA. With regard to INTERREG, we are very happy that there is a reference to the creation of a European monitoring centre concerned with cooperation. I would like to thank the rapporteurs, particularly Mr Decourrière, for his sensitivity towards the regions and for accepting our amendments. I hope that the Commissioner will accept the proposal which we are making.
Mr President, with regard to the various initiatives which we are analysing this afternoon, I would like to concentrate strictly on one of them, that is, the URBAN programme. It is a fact that we are debating this programme today because the European Parliament insisted that this initiative should be maintained. The Commission proposed removing it and other initiatives, but Parliament' s proposal and the sensitivity of the Commission itself at the time led to the URBAN initiative being retained. I believe that we should be pleased about this.
But what were the Commission' s arguments, from Commissioner Monika Wulf-Mathies and Director-General Eneko Landaburu in particular, for eliminating the URBAN programme? Its argument was one of priority. The urban question is so important that we cannot tighten our belts and undervalue it with a programme which has such a small budget. Today the programme is in place and therefore I believe we have achieved something important, that distinguishing mark of the European Union called the URBAN programme.
However, I would like to address Commissioner Barnier and support the argument of Commissioner Wulf-Mathies and the Director-General, because I think they were absolutely right. The urban dimension must be incorporated much more deeply in all the structural funds. The amount of budget required by our cities - where 80% of the European population live and which increasingly represent both the best and the worst of what we have in Europe, I believe, clearly indicates that the European dimension should be taken into account and that this URBAN programme should not be used as an excuse not to analyse in detail, not to prioritise and, therefore, not to introduce an infinitely greater budgetary contribution into programmes which affect the cities, by means of European funds.
Therefore, I do not believe I need to restate the number of factors which demand this investment in urban areas, factors which are on the agenda, and I would like to say to the Commissioner that we hope he will be sensitive in this respect.
In welcoming the cross-sectoral approach embodied in the new EQUAL initiative, it is crucial that the programme addresses the distinct forms of discrimination which militate against disabled people in particular: physical barriers in the workplace affecting those with limited mobility, visual information systems which exclude blind workers, working systems which effectively close the door on people with learning difficulties or with mental health problems. Organisations of disabled people and disabled people' s non-disabled representatives must have a proper interest at every stage of decision-making. That is why this Parliament has put forward paragraphs 10 and 15 of the resolution, to ensure that Member States cannot ignore any one target group. Disabled people have too often been left off the list.
Because disabled people do not form one homogenous group - for example many deaf people see themselves as a linguistic minority denied respect for their own language and culture - it is necessary as stated in paragraph 9 to enable some partnerships to be defined which are specific to a particular disability or other group.
EQUAL remains crucial also to regions like my own, in the east of England, outside the principal funds of Objective I. We have had an extra incentive to take up Community initiative funding and an excellent record in response. Former ADAPT projects range from the CORE project, which has developed new supply chains for the car industry in Bedfordshire, to projects to raise standards in small businesses in Hertfordshire in Essex. We have seen the NOW project helping 70 women to return to work in Suffolk, many of whom were able to come and share the results of their experience directly with us at the European Parliament in Brussels.
EQUAL remains important to us because it is precisely in relatively more prosperous regions that lower-skilled jobs are being shed, which can be an important first destination for those discriminated against in the labour market.
Finally, a word on INTERREG. It really is quite nonsensical that partnerships set up in 1994 are being rolled over now to the exclusion of new inter-regional links. During this period the ports of Great Yarmouth and Harwich on the Essex-Suffolk-Norfolk coast have launched significant new transportation and economic links with partners in the Netherlands. I urge Parliament to support our Amendment No 2, which would ensure flexibility so as to include new areas, particularly on maritime borders.
Mr President, Commissioner, ladies and gentlemen, for the information of the House, Mr President, I should like to make a clarification. Chancellor Schüssel' s government will maintain the refugee policy of the former social democratic government led by Chancellor Klima. There is no change in refugee policy in Austria!
Rural areas make up over 80% of the EU' s territory and 25% of the population live in them. As a farmer and Member of Parliament, I have always endeavoured not to look at agriculture in isolation but to see rural areas as a whole. I attach particular importance to adopting an integrated approach towards rural development because I am convinced that only cooperation linking up all people from all walks of life in rural areas will permit them to be active and attractive places to live for everyone; I refer, in short, to the multifunctionality of rural areas.
I should like to welcome in particular the new LEADER+ programme because of its comprehensive nature. In the future it will be possible to have programmes not only in the individual zones eligible for structural aid but in all the regions of the EU. This across-the-board approach is sensible because the programmes for rural development are also structured in this way.
In the future, funding will no longer come from three funds but from the EAGGF Guidance section alone. It will therefore be necessary to increase the quality of the programmes because the EAGGF is supposed to be an effective financial instrument. Greater precision in the selection process will lead to greater effectiveness, because the money should not be squandered recklessly.
In addition, I should particularly like to emphasise the point which offers an approach towards creating an integrated and environmentally friendly development strategy. There is great potential for future job creation in rural areas here and we must exploit this if we wish to offer fresh prospects to people living in the countryside. That is why policy for rural areas is more than a policy just for farmers.
LEADER+ should supplement already existing programmes, avoid overlaps and duplication of financing and thus contribute to a process of development which is as comprehensive as possible. In this way, LEADER+ can, together with the programmes under Regulation (EC) No 1257/99, consolidate the second pillar of the CAP even more effectively and produce the best possible benefits for the whole of the countryside.
Mr President, ladies and gentlemen, I am not always proud of the fuss that goes on here in Parliament, but the URBAN programme is one of the best examples of our work: it was created following an initiative in Parliament. The Commission would have abolished URBAN, but this time Parliament drew the longer straw. It is good that URBAN is to continue, as it has had good results at local level. The problems in Europe' s urban areas are getting worse; fortunately, we now have consensus with the Commission.
The majority of the population of Europe live in cities, and their problems are among the most pressing within the context of regional policy and very complex matters in themselves. There is an immense risk of exclusion. In many cities in France and England there are now slums, breeding grounds for many sorts of problems. None of us wants South American type favelas in Europe. We have to act now, before it is too late. Our cities are also of decisive importance for Europe' s economy.
We always come back to the same basic problem in Europe: our economy does not support the individual sufficiently, nor is it sufficiently dynamic. The economy has to be strong for us to be able to attend to the problems of our fellow-citizens and our environment. This is not policy; it is life' s simple logic.
It is good that spending has become focused, as otherwise the buckshot gets scattered to the four winds. Now we have to concentrate on solving problems in small and middle-size towns and cities, as they do not have enough resources. In this way we will also be able to speed up matters in surrounding rural areas; it is often forgotten that urban and rural problems in fact go hand in hand. The basis for all this is that we should be encouraging individual innovation and entrepreneurship, as group action begun by the individual will help revitalise an area internally. Granting funds without an economy that can stand on its own two feet is like carrying water to fill up a dry well: there will be enough to drink for a while, but tomorrow the well will be dry again.
Mr President, with the implementation of INTERREG III, European cooperation policy is entering a new phase. Our attention is no longer focused exclusively on internal borders but also on external ones. In the context of globalisation and cultural openness which characterise the current situation, the European Union needs instruments that will allow it to strengthen its links and communication channels with neighbouring regions, particularly in Eastern and Southern Europe.
The Union' s borders must no longer be an obstacle to balanced development, but - on the contrary - an opportunity, a bridge to more fruitful cooperation.
By means of amendments adopted in committee, Parliament has tried to supplement the Commission' s work, by including new elements in the list of areas targeted for aid, and in particular external border areas and maritime border areas in Southern Europe.
In its draft guidelines, the Commission acknowledges that these borders require greater attention than they did in the past. This is on account of the process of enlargement to the east and that of greater integration with the Mediterranean countries.
As President Prodi too mentioned when outlining the strategic objectives for the period 2000-2005, boosting the Barcelona process is a priority for the Union, and the INTERREG III initiative will be able to make its contribution to the pursuit of this strategic objective.
In congratulating the rapporteur on his excellent work, we can but hope that the Commission will duly take into consideration the proposals Parliament has put forward, in accordance with the commitments made under the Code of Conduct on the implementation of structural policies, and that it will confirm, with fitting amendments, the transformation of this Community initiative from a mere instrument for internal redistribution to an opportunity to boost and enhance relations with neighbouring countries.
Mr President, from this year until the year 2006 around EUR 200 billion is available for the Structural Funds, but only 5¾ % is set aside for the Community initiatives, INTERREG, LEADER, URBAN and EQUAL. That is a reduction of 3¾ % compared with the previous CIs. No more than EUR 2.8 billion is provided for EQUAL, as Mrs Stenzel' s balanced report makes clear. This makes the large number of amendments and far too long a wish list of possible tasks all the more astonishing. How are priorities supposed to be set here?
There is agreement on the principle that marginalisation, discrimination and inequalities on the labour market should be reduced. Transnational strategies are intended to make it possible for disadvantaged groups to have access to jobs. I have no sympathy for amendments once again backing the TAOs. Criticism of the previous Commission' s work was particularly severe, legitimately so, with regard to these Technical Assistance Offices. Our Committee on Employment and Social Affairs was, after all, in overall charge of analysing considerable shortcomings and failures to carry out checks in cases related to LEONARDO.
The Commission cannot therefore be relieved of direct responsibility or the task of carrying out inspections under EQUAL either. It can only approve Member States' proposals if they fulfil all the criteria: firstly, integration through sectoral and geographical development partnerships, whereby the employment policy guidelines need to be taken into account; secondly, the systematic involvement of the operators concerned - the local, regional and national authorities, training institutions, universities, NGOs, the two sides of industry and the private sector - with the aim of creating a durable partnership, and thirdly, methods and models of indisputably innovative character.
The Commission must therefore be the guarantor of the strategic framework for promoting ability to work and quality of work, of the assessment of results and of the effective communication of best practices. Only then will it be possible for the desired multiplier effect to be achieved.
Mr President, I want to refer to the Commission proposals on the budget line to promote the CAP. On 26 October 1999 the European Commission adopted a proposal to ensure that a legal basis is given to the budget line informing the public about the CAP. This proposal will remove the current budget line B2-5122 and create a new budget heading B1-382. Actions which promote understanding between young farmers and the EU and also create stronger links with EU candidate countries and the outside world are important. Therefore I am putting forward these amendments to Parliament to give its support to the contributions of this type of programme.
Given the need to encourage young farmers to continue in farming it is vitally important that they are well-informed about developments in the common agricultural policy. Informing and training young farmers at European level is vitally important. I would ask you to support that part of the available budget should be concentrated on the development of knowledge amongst European young farmers.
Regarding information and training, in the past this budget line has been allocated for information, communication and training. But the Commission is now proposing that training should no longer be included. I feel that training should be included where it provides relevant information at European level about the CAP. Such European training is one element in ensuring that young farmers have the necessary knowledge of the CAP to make sound business decisions for the future. Therefore I am putting forward three amendments. I would urge Parliament to support them.
Mr President, I am taking the floor to express my opinion, drawn from my experience of municipal administration, that the URBAN projects should, or rather must, have a threefold purpose: firstly, to promote the restoration of infrastructure and historic, old and perhaps dilapidated areas of cities. Secondly, to promote and stimulate economic activity and social life within these historic centres, within these old quarters of our cities. There is little point in having streets which are now wonderfully lit, with new pavements, with newly paved road surfaces, all whitewashed and beautiful, if we are not able to fill them with activity and, therefore, employment. I would like to make it clear that it is not just a question of finance or aid to the different social operators, but rather also of selecting those projects which are aimed at employment, or to put it another way, projects which will tend to favour the creation and promotion of jobs.
Thirdly - and perhaps this should be the first objective - the projects should principally be aimed at the complete rehabilitation of people and families, because man is not made for the law, but rather law is made for man. These areas of our cities are often home to single-parent families, elderly people who receive a pension and no longer carry out productive activity, and families facing difficulties; sometimes they are families which have broken down and which are excluded from mainstream society. These people live in areas which should benefit from these projects. If we have success in this threefold sense, I believe that these families, these people, these European citizens, will believe more in Europe, and this seems to me to be very important because, ultimately, the cities will increasingly come to play a leading role in European life.
Mr President, Commissioner, it is clear today that agriculture alone is less and less able to sustain communities in rural areas, particularly in the case of young people. The recently published 6th periodic report on the European regions demonstrates this clearly by revealing that the 25 most heavily agricultural regions in the European Union have the highest rate of unemployment, in addition to their traditional problems of an ageing population and desertification.
That is why the Commission gradually and unfortunately too slowly has been launching initiatives which will in time balance out or complement the CAP, by increasing the coverage of all the endogenous resources in rural areas and by utilising them for initiatives and investments which will increase prosperity and employment for communities, farming or other communities. That was the intention of the recent policy on rural development launched in the Agenda 2000 reform. In particular, that was the intention of the Community LEADER initiative which was launched as LEADER I and LEADER II, in 1991 and 1994, and which continues today through LEADER+.
I would consequently like to highlight three issues:
First of all, it is crucial that the choice of local action groups responsible for organising and operating the projects should not be influenced by politics. Instead, the choice should be made solely on the basis of the projects' merits. Preference should be given to those projects most closely involved with private organisations, more than 50% of which should never be made up of LAG partners.
The second issue is that, in actions for cooperation between LAGs and similar organisations in third countries, the Commission' s original text must be respected - item 18, not the restrictive version by the STAR Committee, which was produced without the consent of this Parliament. I have therefore proposed an amendment to this effect, which the Committee on Agriculture has adopted and which I hope the plenary will also adopt.
Thirdly, I would like to remind you that after 2006, LEADER must no longer merely be a Community pilot initiative but must form a rural development component of the CAP, which I think should be called the "common agricultural, regional and rural policy" .
I would like to congratulate Mr Procacci on his excellent report.
. (FR) Mr President, before my friends and fellow Commissioners, Franz Fischler and Anna Diamantopoulou, in turn come to speak - since all three of us who are responsible for these four Community initiatives have had the opportunity to follow this debate with the same interest, I would like to endeavour to speak on the subject of URBAN and INTERREG, which many of you have brought up and discussed. Straight away I should like to express my thanks to the rapporteurs from the committees, from all the committees, but also to the speakers for the groups and to each and every one of you for the quality of your speeches and the great interest they express with regard to these two initiatives. This is particularly true of what Mrs McCarthy said about URBAN. I should like to thank her not only for her work and for the report which she presented but also - and I do not see why I in turn should not say so too - for all we owe her, for all you owe her as far as this is initiative, as well as, more generally, all we owe Parliament. I am mindful of the fact that it was in fact the European Parliament which made the political decision and supported the continuation of this initiative for the regeneration of urban areas in difficulties, in favour of sustainable urban development, involving at the same time this integrated approach, which we value, to handle the economic, social and environmental aspects simultaneously.
Some other points of agreement highlighted in Mrs McCarthy' s report, the effectiveness of this instrument through the concentration of funding and a critical mass for intervention, the horizontal operation which we think more conducive to disseminating results and increasing the exchange of experience and good practice and, finally, the increasing role of local authorities in the planning and management of the programmes, on the basis of a real partnership. Having mentioned the fundamental points of agreement between the Commission' s proposals and Parliament and, having stressed my great interest in hearing the various contributions, I should like to answer a few of the criticisms and a few of the suggestions which have been made, with apologies if I cannot attribute each of the questions to the speakers by name. I think however that you will all recognise your own comments.
Firstly on the subject of the URBAN programme and the maximum threshold of fifty towns, which a number of you termed arbitrary. I can understand your concern. I have therefore asked my services to be willing to consider a reasonable increase in the number of towns eligible under the URBAN programme conditional upon certain guarantees, firstly on concentration - I am thinking particularly of the target areas which must have a minimum of 20 000 or, in exceptional cases, 10 000 inhabitants - and also upon the critical mass of funding: we must keep to EUR 500 per inhabitant so that the European Union action may be both effective and clear, and so that it does not resemble a sort of scattering of resources which would have no real impact either for citizens or for municipalities. That is my initial response to the threshold question.
Regarding a second matter, now, relating to the additional criteria, which should be taken into consideration in selecting disadvantaged areas. Here, too, I am willing to demonstrate greater flexibility and to consider other relevant criteria in addition to the Community criteria given in point 11 of the guidance project.
Third point: specific measures in favour of some social groups - some speakers mentioned them - women, but also immigrants and refugees, must be envisaged. This concern, ladies and gentlemen, lies at the very heart of our URBAN initiative, and I am willing to rewrite the text, if necessary, in order to make this message clearer yet.
Regarding URBAN, I should like to conclude with the implementation procedure and mention, first of all, the selection procedure. Some speakers wanted it to be less bureaucratic, more transparent, and to avoid redundancy in terms of the projects and funding. Ladies and gentlemen, on this point we must make it clear: in the context of subsidiarity, the selection of zones or municipalities eligible for URBAN is primarily the responsibility of the Member States. As far as the Commission is concerned, it is willing to avoid any unjustified bureaucratic overload, but we cannot give up the practice of checking the relevance and quality of the proposed programmes, indeed you would be the first to criticise us if we did.
A second observation, the time limits for the submission of programmes and the possibility of submitting a planning supplement in addition to the programmes. I have no objection to the idea of submitting a planning supplement jointly with the main programme. This cannot, however, be grounds for an extension of the original time limit. Let me remind you that the time limit for this programme is six months. This time limit, which indeed is identical to the one we granted for INTERREG and for the Objective 2 DOCUPs, should normally be adequate, I feel, for drawing up a programme, which does not mean that the projects cannot be defined at a later stage.
With regard to URBAN, I should like to conclude with a final observation. One of you expressed a wish that these urban issues should not be confined to the URBAN initiative. I agree completely. I myself expressed my concern at the meeting of Ministers for regional and urban planning, a concern to which I devote myself, that in the DOCUPs and the CSFs in the planning which we are currently starting to negotiate, my concern, as I said, that, apart from the URBAN initiative, urban issues should be addressed in all the Objective 1 and Objective 2 programmes, and I believe I can express both our awareness of such issues and also our commitment to include them, beyond the scope of URBAN, in all structural fund programming. But, as for the future, since we must look ahead, I am extremely concerned to see how URBAN is going to be implemented in practical terms, and also to see what our experience will be and what lessons we can learn, because plainly these urban issues are going to be the focus of what may be, for future financial perspectives, a new European regional planning policy. I am not forgetting, and we cannot forget, that 80% of the citizens of Europe today live in towns and that is why this URBAN instrument is extremely important. Let me repeat what I have said, we shall be most attentive to the inclusion of urban issues in all structural fund programming.
I should now, Mr President, like to bring up the subject of INTERREG and to thank the rapporteur, Francis Decourrière, in the same way that I thanked Arlene McCarthy, for the quality and relevance of his work. He stressed a number of points, with which we may indicate our agreement, as many of you did too - the importance of this trans-European cooperation, with its three strands, cross-border, transnational, interregional; the added value to the Community provided by INTERREG, its clarity in relation to the general framework of the structural funds, and the truly cross-border and transnational strengthening of eligible programmes and operations; the importance of common structures and what, in discussing another debate which begins today, the Intergovernmental Conference, I termed the common European spirit which we have to strengthen, and here, with INTERREG, thanks to INTERREG, is a way to strengthen common spirit through common structures for the implementation of programmes with real financial solidarity; the importance of partnership in guaranteeing the active participation of all the local and regional authorities concerned as well as private sector associations and economic and social partners.
Having made these general observations, I should like to focus on your main comments with regard to INTERREG. The first relate to the timetable and the content of this initiative. You comment that these guidelines were adopted at too late a date, stressing, particularly your rapporteur, the risk that the previous programmes will be interrupted. It is true, I admit it, and you are well aware of the reasons, ladies and gentlemen. There is a delay in adopting the INTERREG guidelines in March or April 2000. I accept this; I take note of it as you do. I note, however, that the Member States and the regions are already actively preparing the programmes for INTERREG III and indeed the guidance project was distributed over three months ago now. I also note that eligibility for expenditure shall be accepted from the date that programmes are presented and I can confirm the possibility that they may be available retroactively back to 1 January, if the programme is presented before 30 April. So much for the first comment.
As to the second comment: regarding the non-comprehensive list of measures eligible under strand B, I wish to inform you, to confirm, that I have asked the Commission to accept the inclusion of other specific subjects, particularly in favour of small- and medium-sized businesses and of cultural heritage, in the list of schemes eligible under strand B and that therefore this list must no longer be considered as a comprehensive one.
Third point: interregional cooperation, the importance of strand C. The Commission shares the observations made by this House regarding the importance of strand C, interregional cooperation. As your rapporteur has requested, I shall send you the detailed information regarding the system for the implementation of this strand.
Fourth observation: the European Observatory and the possible use of a technical assistance office. As you requested, I have decided to remove all references to the use of a technical assistance office in the text until the outcome of the debate in progress within the Commission on the service outsourcing systems. But, ladies and gentlemen, if we do remove every reference and any recourse to a TAO at a later date then this will have a consequence and that will be an increase in the number of officials' jobs needed to do this work, because somebody will have to do it and I cannot keep redeploying the same staff indefinitely, at a time when our duties are increasing with the pre-accession structural instrument (ISPA) and in order to ensure that, the Community appropriations for which I am responsible, often in partnership or on terms of coresponsibility with Member States, are monitored better, with discipline and transparency.
Now to the implementation of INTERREG, a subject mentioned by many of you, and the potential eligibility under strand A, 'cross-border cooperation' , of schemes in the Adriatic, on behalf of Sicily or for the most remote regions, the Commission, ladies and gentlemen, understands your concerns and takes note of your requests on these various points. I therefore intend to amend the guidelines in order to incorporate a specific priority into the transnational strand B: 'integrated cooperation of maritime and island regions' , so as to cover, in what I think is an appropriate fashion the various opportunities for cooperation between these regions. In addition to this one overture there is a second which we have already suggested to the Member States: greater financial flexibility between strand A and strand B. Thanks to these two overtures, especially the first, I can say that the Commission is willing to examine the case of Italian regions and regions of third countries around the Adriatic in order to promote the most appropriate cooperation under INTERREG, and with other instruments too, as soon as they become available.
I have decided, in the end, that the most remote regions, to which I attach particular importance, will be given special priority in the context of the transnational strand of INTERREG, with a cooperation strategy which will aim at improving their links with their neighbours and other Member State regions. I also wish to express my concern to ensure good cooperation between INTERREG and the EDF, particularly for the Caribbean and the Indian Ocean. All this should make it possible for us, apart from the Objective 1 appropriations and also with them, to confirm the role of 'active frontier' of the Union. I adopt and wholeheartedly support this political objective that the seven most remote regions of the Union are actually active frontiers of the Union, even if, or precisely because, they are remote and located in other regions of the world where we must bring our influence and our action to bear.
Another point: the coordination between INTERREG, PHARE, TACIS and MEDA. It is true, once again, and I accept this objectively, that there are still real legal problems. I do not want to minimise these, but progress is being made as far as strand A cooperation with candidate countries is concerned, even if the problems related to the management procedures and to the scale of the projects still remain. The Commission must continue along these lines. I am making a personal commitment to do so. An initial joint PHARE/CIP committee is to meet in February to assess this coordination, and let me confirm my attentiveness and availability with regard to this, together with my colleagues and fellow Commissioners Verheugen, Patten and Poul Nielson.
Finally, on the subject of technical assistance, on which your rapporteur and several of you commented. It goes without saying that the Commission will adhere to the terms of Article 23 of the general regulations regarding technical assistance, if it is indeed assistance intended to be an instrument useful to structural policy in general. According to the general regulations, however, any technical assistance scheme which can claim a connection with a Community initiative must be proposed under Article 20, and not Article 23. This means that the ceiling of 0.25% mentioned in Article 23 does not apply with regard to this type of technical assistance. I attach great importance, ladies and gentlemen, in a spirit of discipline and transparency, to our nonetheless retaining some financial strands for matters relating to the exchange of experience and information, and not to propaganda, and to the implementation of networks ensuring good communication of best practice within the Union.
My conclusion regarding INTERREG, Mr President, ladies and gentlemen, is that these Community initiatives for which I am responsible fulfil a real need and everything that has been said is proof of this. They also foreshadow a real European regional planning policy within our enlarged Union. The Commission attaches the greatest importance to this, just as you yourselves do. I remain at your service in order, when the time comes, to present the report of previous planning which you request, but also to keep you informed regularly as to the implementation of these initiatives in the course of the new planning.
Repeating my thanks to each and every one of you, and also particularly to Arlene McCarthy and Francis Decourrière, I should like to point out that these two initiatives lie within a financial framework with which you are familiar: only EUR 700 million for URBAN, but this is better than nothing; EUR 4 billion 800 millions for INTERREG. So we are working within this framework and not outside it. On the subject of these two initiatives, then, with the light they cast on future strategic and political thinking regarding regional planning and on future financial perspectives, let me express our great interest in this constructive dialogue with the European Parliament and its committees. Everything that I have just said, ladies and gentlemen, demonstrates that the Commission is resolved to taken the views of Parliament into account.
Madam President, ladies and gentlemen, I should like firstly to thank Mr Procacci for his report. However, I should also like to extend thanks to the various committees involved and Parliament as a whole for the broad support which they have given the LEADER+ initiative.
This initiative should give the countryside new impetus to develop and test new and original ideas, ideas which it is then intended should at a later stage be incorporated in the general programmes as models. I am also pleased that Parliament essentially supports the Commission' s view that LEADER+ should be applied in all rural areas, that overriding priorities should be introduced and that, above all, active cooperation and networking between rural areas should be encouraged.
In addition, I note that Parliament shares the Commission' s view that the preferred form for implementing LEADER+ is the use of global grants. Turning now to some of the individual questions raised here today, I can also confirm that we wish to have the widest possible partnership and participation in LEADER+. The various groups, be they environmental organisations or groups concerned with employment, have the possibility of taking part in drafting the Commission directives. And there will not be less funds available than in the current period either; there will be more.
I should also like to remind you that the idea of setting up an observatory is nothing new. There was also an observatory under LEADER I and LEADER II. It has one purpose only and that is precisely to maintain active networking between the individual LEADER groups. The cost of this observatory is not permitted to exceed 2% of the LEADER budget.
As far as the possibility of having projects containing training initiatives is concerned, I might point out that this is precisely a point which we have now integrated into the new rural development policy, which means, in our view, that it is no longer necessary to do this as part of LEADER.
I now come to the content of the report. In point 14, Parliament calls on the Commission to submit an evaluation report on LEADER II immediately. I should simply like to point out that this does not make very much sense at the present time because, as you know, it is still possible - and in fact will be until the end of 2001 - for LEADER II funds to be disbursed. We therefore think that it would be more sensible to wait until the programme' s conclusion before carrying out the evaluation. We will obviously do this and will also forward a report to you on it.
In point 18, Parliament suggests publishing a compendium of examples of successful initiatives. In response I can only say that this already exists. It has already been compiled by the Commission and I can make a copy available to any Member of this House who is interested.
In point 21, Parliament stresses that the guidelines in LEADER+ now need to be adopted quickly so that the programmes can start. I can only fully share your concern. As soon as the opinion is adopted here in Parliament, the guidelines for LEADER+ will again be presented to the STAR Committee so that the Member States can confirm the provisional agreement which they gave on 14 November.
I assume that the Commission will then be able to adopt the definitive version of the guidelines in March or April. And as soon as these are published in the Official Journal the remaining months - in fact six months - can be used to submit LEADER+ programmes. I believe that it is important to point out one thing: expenditure effected under LEADER+ is eligible from the time that the Commission programme starts running. For all programmes submitted before 30 April of this year it will be possible to backdate the beginning of the period of eligibility to 1 January.
Finally, under point 20 the motion for a resolution contains seven specific proposals for amendments to the guidelines. Having given them thorough consideration, I can tell you that the proposals made under paragraphs 2, 4, 5 and 7 are acceptable to the Commission and are adopted. The proposal in paragraph 6 will also be partly accepted because it reaffirms that the time allowed for approving programmes under LEADER+ is a maximum of 5 months.
The amendment proposed under paragraph 1 has, in our view, been overtaken by events because, following consultations with the representatives of the Member States in the STAR Committee, this point has already been reworded along the lines proposed by Parliament. That therefore leaves only the amendment proposed under paragraph 3. The Commission can only endorse this request because of course it corresponds precisely to what the Commission itself had originally proposed. I must add, however, that cooperation between our action groups and similar groups in third countries went too far for the Member States. An amendment was therefore made in the committee, but the Commission will now again take account of Parliament' s concern in the revised version and table the guidelines in that form. It will also continue to fight for Member States' acceptance of this.
I will comment briefly on the 13 amendments tabled. Here there are only three which the Commission cannot accept, Amendments Nos 3, 12 and 13. It can accept all of the others either in full or in essence.
Madam President, ladies and gentlemen, it is an exceptionally fortunate circumstance that we are debating the EQUAL initiative in the European Parliament just at this time.
Recently, because of political developments in Austria, there is growing unease within Europe. Political demonstrations are taking place as well as political dialogue. It is worth stressing that both Parliament and the Commission must put forward specific policies. We need specific proposals, both for legislation and for action programmes associated with the fight against discrimination and the formation of free and fair societies. So I will make brief mention of the package against discrimination and take this opportunity to ask the competent parliamentary committees to appoint their rapporteurs so that we can move ahead with the anti-discrimination package as soon as possible.
I now come to the EQUAL initiative, which is, of course, based on Article 13. The EQUAL initiative relates to all forms of discrimination within the meaning of Article 13, namely the fight against discrimination based on race, gender, age, and special needs. I would particularly like to congratulate Mrs Stenzel, because her effort to reach agreement on the EQUAL initiative has proved exceptionally difficult and complex, both because some of the committees involved view the issue in a different light and because it is a very sensitive political issue.
The first comment, which has been made by many others too, is whether women should be mentioned separately. I agree that Article 13 contains something we have expressed our disagreement about, but that is how the Treaty stands right now and among the categories of types of discrimination, discrimination on the grounds of gender holds equal place. So on the basis of the Treaty as it stands today, the EQUAL initiative is structured in that way. I would like to remind you, however, that there is a special axis for the employment strategy which relates to women and that a special programme is being prepared, the fifth programme for equality between men and women. I have classified the issues raised by the honourable Members into four groups.
Firstly, the enlargement of the thematic areas. As in employment strategy, there are four thematic areas: employability, entrepreneurship, adaptability and equal opportunities, and we agree that those thematic areas should be enlarged in line with the European Parliament' s proposals. To answer the concern whether there is a risk that a country might concentrate all the funds on one of the categories suffering discrimination, I will say that the initiative states clearly that the Member States must submit one thematic category for each group that is suffering discrimination.
The second subject is flexibility and simplification. I agree with Mr Leinen that the wording of the initiative is indeed very difficult and hard to understand. That is why the services are already trying to revise the text, simplify its structure and make its wording easier to grasp. As regards the subject of flexibility, we propose development partnerships and cooperation both at the geographical level where different kinds of groups would cooperate in a specific geographical area to combat discrimination in the workplace, and at the thematic level where, for example, cooperation could take place in a specific economic sector. This would allow Member States great flexibility to tailor development cooperation to their own particular needs. Of course, a prerequisite for that is cooperation between the Member States, and a network which will assist the exchange of experience.
Finally, I would like to mention technical assistance. We are trying to arrange that there will be four categories for which funding is available. First, funding for preparation; second, implementation; third, mutual cooperation to ensure the exchange of experience, and fourth, technical assistance. Since there has been great involvement and concern about how technical assistance is to be provided, we must say that external offices will be used. As Mr Barnier too pointed out, it is impossible for all the work previously done by external collaborators to be done now by the Commission' s staff. The aim at national and European level is to establish large action groups by tender, with a full description of the project for which external assistance is to be requested. We would expect from each technical office a full description of the product so that the work can be monitored and appraised.
I want to stress that it is extremely important to promote this specific initiative as quickly as possible, both for reasons of political timing and because we believe that it is important that it should begin as planned, in other words, we must be absolutely ready by the end of 2000.
Thank you, Commissioner. I shall convey your wish that the rapporteurs should be quickly appointed for the files you mentioned to my colleagues in the Bureau and to the appropriate committees.
The debate is closed.
The vote will take place tomorrow at noon.
(The sitting was closed at 8.40 p.m.)